     Case 12-52799-btb   Doc 478    Entered 03/30/20 14:37:48   Page 1 of 78


1     MICHAEL LEHNERS, ESQ.
      429 Marsh Ave.
2
      Reno, Nevada 89509
3
      Nevada Bar Number 003331
      (775) 786-1695
4     email michaellehners @yahoo.com
      Attorney for Chapter Seven Trustee
5
      Donald Gieseke
6

7                         UNITED STATES BANKRUPTCY COURT

8                                  DISTRICT OF NEVADA

9                                           oOo

10
                                                    BK-N- 12-52799-btb
11                                                  CHAPTER 7
                                                    Hearing Date:
12    IN RE                                         and Time:
                                                    Mtn No.
13
      PATMONT MOTOR WERKS, INC.,                    Est Time: 25 Minutes
14                                               OBJECTION TO PROOFS OF CLAIM
                   Debtor(s).
15

16            Chapter 7 Trustee, Donald Gieseke, files the following objection to

17    the three secured claims filed by Barbara Wichot, Jeffrey Wichot and

18    Pamela Wichot which are described in the next section. These claims

19    shall collectively be referred to as the "Wichot Claims" and the parties

20    shall be referred to as "the Wichots".

21    1.      Background.

22            The Debtor commenced this Chapter 11 bankruptcy case by filing a

23    voluntary petition on December 14, 2012. The case was converted to one

24    under Chapter 7 on November 12, 2014. W. Donald Gieseke was

25    appointed as the Chapter Seven Trustee.

26            The Wichots are creditors of the Debtor. On April 12, 2013 Barbara
27    Wichot filed a proof of claim in the amount of $1,087,223.54 [Claim 18-

28    1]. The claim was filed as secured based upon the recordation of a
                                             1
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 2 of 78



 judgment and unsecured as to any deficiency. A copy of the claim has
 been attached as Exhibit "1".
       On April 12, 2013 Jeffrey Wichot, an incapacitated person by the
 Guardian of his person and his estate, Barbara Wichot, filed a proof of
 claim in the amount of $26,100,508.26 [Claim 19-1]. As with the former
 claim, it was filed as secured based upon the recordation of a judgment
 and unsecured as to any deficiency. A copy of the claim has been
 attached as Exhibit "2"
       On April 12, 2013 Pamela Wichot filed a proof of claim for
 $108,722.11 [Claim 20-1]. As with the former claims, it was filed as

 secured based upon the recordation of a judgment and unsecured as to
 any deficiency. A copy of the claim has been attached as Exhibit "3".
       2.    Argument
       The Wichots recorded the Judgment in Douglas and Clark Counties,
 Nevada, which appears to be the basis of the secured status of the
 claims. When recorded, a judgment becomes a lien upon real property in
 that county. See NRS 17.150(2) which provides in relevant part that a
 judgment, certified by the clerk of the court where the judgment or
 decree was rendered, may be recorded in the office of the county
 recorder in any county, and when so recorded it becomes a lien upon all
 the real property of the judgment debtor not exempt from execution in
 that county, owned by the judgment debtor at the time, or which the
 judgment debtor may afterward acquire, until the lien expires.
       A judgment can also become a lien on personal property. See NRS
 31.291(3) which states:

       A garnishment pursuant to this section creates a lien only
       upon the amounts in the accounts or to the credit of the
       debtor at the time of service of the writ of garnishment. An
                                       2
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 3 of 78


       item in the process of collection is included in the amount of
       an account unless the item is returned unpaid. Money in the
       accounts that the garnishee has declared under oath and in
       answers to interrogatories to be exempt from execution is
       not included in the amount of the account.
       On October 25, 2012 the Wichots obtained a Writ of Execution from
 the Ninth Judicial District Court of the State of Nevada to garnish Debtor's
 funds held in a Wells Fargo bank account. As a result of the Writ of
 Execution, the Douglas County Sheriffs Department seized $29,721.75 in
 garnished funds.

       The bankruptcy was filed on December 14, 2012, which made the
 garnishment a preferential transfer. However, in the Chapter 11, a deal
 was reached. Wichots filed a Motion To Dismiss the bankruptcy on
 November 12, 2013 (ECF 75) Before the dismissal motion could be heard,
 The parties entered into an agreement regarding the procedure for
 marketing and selling the business in order to maximize the recovery for
 unsecured creditors.
       In addition, the Debtor and the Wichots executed a Stipulation To
 Release the Garnished Funds back to the Wichots. This stipulation was
 filed with the Court on January 28, 2014 in the main case (ECF 107). A
 copy has been attached as Exhibit "4". On January 31, 2014 this Court

 entered an order approving the Stipulation in the main case (ECF 113). A
 copy of the order has been attached as Exhibit "5".
       The Trustee wishes to make it abundantly clear that he is not
 objecting to the substance of the three claims. Rather as a Trustee, he
 can only distribute to unsecured claims. Secured clams get paid directly
 by the Debtor, or if not the secured creditor may file for stay relief and
 then after liquidating the collateral it may file an unsecured claim for
 the deficiency.

                                       3
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 4 of 78



       In this case, the Debtor owned no real property in Douglas or Clark

 counties. Therefore, the judgment never attached to any real property
 when it was recorded. It appears that that at the time of the bankruptcy,
 the Wichots were secured creditors in the amount of $29,721.75 which
 represents the garnished funds. This was paid to the Wichots after the
 chapter eleven was filed.
       Accordingly, the Trustee requests that the Wichots' claims are
 reduced by the amount of $29,721.75 which represents the garnished
 funds, and that the remaining amount of the claims are allowed as
 unsecured, non-priority claims.

                              7)
                               /
             Dated: This _         day of                   , 2020



                                      By:         1
                                                  , 1
                                            Mich'      ners, Esq.
                                            429 Marsh Ave.
                                            Reno, Nevada 89509
                                             Nevada Bar Number 003331




                                       4
     Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 5 of 78
                               Exhibit List


Exhibit 1        Wichot Proof of Claim 18-1

Exhibit 2        Wichot Proof of Claim 19-1

Exhibit 3        Wichot Proof of Claim 20-1

Exhibit 4        January 28, 2014 Stipulation

Exhibit 5        January 31, 2014 Order Approving Stipulation
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 6 of 78




                     Exhibit 1




                    Exhibit 1
                         Case 12-52799-btb                              Doc 478       Entered 03/30/20 14:37:48                               Page 7 of 78
                                         Case 12-52799-btb Claim 18-1 Filed 04/12/13 Page 1 of 3
 B 10 Official Form 10 12/11

 UNITED STATES BANKRUPTCY COURT                                            DISTRICT OF NEVADA                                                      PROOF OF CLAIM

 Name of Debtor:                                                                           Case Number:

 PATMONT MOTOR WERKS, INC.                                                                 12-52799-BTB

 NOTE: Do not use this form to make a claim for an administrative expense that arises after the bankruptcy filing. You
 may file a request for payment of an administrative expense according to I1 U.S.C. § 503.
 Name of Creditor (the person or other entity to whom the debtor owes money or property):

 BARBARA WICHOT
                                                                                                                                                  COURT USE ONLY
 Name and address where notices should be sent:                                                                                       0 Check this box if this claim amends a
                                                                                                                                      previously filed claim.
 BARBARA WICHOT
 ATTN: MARVIN C. RUTH                                                                                                                 Court Claim Number:
 LEWIS AND ROCA LLP                                                                                                                      (If known)
 40 NORTH CENTRAL AVENUE, SUITE 1900
 PHOENIX, AZ 85004-4429
                                                                                                                                      Filed on:
 Telephone number:(602) 262-5770                                 email: IvIRuth@LRLaw.com



 Name and address where payment should be sent (if different from above):                                                             0 Check this box if you are aware that
                                                                                                                                      anyone else has filed a proof of claim
                                                                                                                                      relating to this claim. Attach copy of
Telephone    number:                                            email:                                                                statement giving particulars.


 I. Amount of Claim as of Date Case Filed:                        $ 1,987,223.54
 If all or part of the claim is secured, complete item 4.

If all or part of the claim is entitled to priority, complete item 5.

 ci Check this box if the claim includes interest or other charges in addition to the principal amount of the claim. Attach a statement that itemizes interest or charges.

2. Basis for Claim:     JUDGMENT
   (See instruction #2)


3. Last four digits of any number by                   3a. Debtor may have scheduled account as:                3b. Uniform Claim Identifier (optional):
,,r h ic.h creditor identifies debtor:

                                                 (See instruction #3a)                                        (See instruction #3b)
4. Secured Claim (See instruction #4)                                                              Amount of arrearage and other charges, as of the time case was filed,
Check the appropriate box if the claim is secured by a lien on property or a right of              included in secured claim, if any:
setoff, attach required redacted documents, and provide the requested information.
                                                                                                                                        $    1,087,223.54
Nature of property or right of setoff: 110 Real Estate • Motor Vehicle               ES1 Other
   Describe:                                                                                       Basis for perfection:        RECORDATION

    Value of Property: $                                                                          Amount of Secured Claim:             $    1.087.223.54

    Annual Interest Rate _% el Fixed or                 U Variable                                Amount Unsecured:                    $    Unsecured as to any deficiency
    (when case was filed)

5. Amount of Claim Entitled to Priority under 11 U.S.C. § Sir (a). If any part of the claim falls into one of the following categories, check the box specifying
tI,,! priority and state the amount.

E Domestic support obligations under                II Wages, salaries, or commissions (up to $11,725*)        II Contributions to an
II U.S.C. § 507 (a)(1)(A) or (a)(1)(B).            earned within 180 days before the cac was filed or          employee benefit plan —11
                                                   the debtor's business ceased, whichever is earlier— 11      U.S.C. § 507 (a)(5).
0 Up to S2,600* of deposits toward                 U.S.C. § 507 (a)(4).                                                                     Amount entitled to priority:
purchase, lease, or rental of property or                                                                     IIII Other— Specify
services for personal, family, or household      • Taxes or penalties owed to gmemmental units —              applicable paragraph of 11    $
use - I I U.S.C. § 507 (a)(7).                  11 U.S.C. § 507 (a)(8).                                       U.S.C. § 507 (a)(___).
• -! mounts are subject to adjustment on 4/1/13 and every 3 years thereafter with respect to cases commenced on or after the date of adjustment.
6. ( redita. The amount of all payments on this claim has been credited for the purpose of making this proof of claim. (See instruction #6)




                                                                                                                      ALING
                                                                               ORIGINAL fjf-
                                                                                                                                                                             3281143.1
               Case 12-52799-btb                         Doc 478              Entered 03/30/20 14:37:48                               Page 8 of 78
                             Case 12-52799-btb Claim 18-1 Filed 04/12/13 Page 2 of 3




7. Documents: Attached are redacted worm of any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of
running accounts, contracts, judgments, mortgages, security agrixments, or. in the case of a claim based on an open-end or revolving consumer ends agreement, a
statement providing the information required by FRBP 3001(cX3XA). If the claim is secured, box 4 has been completed, and redacted copies of documents providing
evidence of perfection of a security interest arc attached. If the claim is secured by the debtors principal residence, the Mortgage Proof of Claim Attachmatt is being
fled with this claim. (See instruction #7. and the definition of 'Waded")

DO NOT SEND ORIGINAL. DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER SCANNING.

  the doc.mients are not available, please explain:


8. Signature: (See instruction A)

Check the appropriate box.

CD I am the creditor.           0 I am the creditor's authorized agent            ❑ I am the trustee, or the debtor, or              ant a guarantor. surety. indorser. or
                                                                                  their authorized agent. (See Bankruptcy       other codebtor. (See Bankruptcy Rule
                                                                                  Rule 3004.)                                   3005.)



1 declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and reasonable belief.

Print Name:
Tine:
                 Barbara Widest
                 Claimant                                                         4Pr
                                                                                  (H ell
                                                                                     ature)
                                                                                                           a• L3.1,4-itt-                (Date)
                                                                                                                                                  -      -1 5
Company:
Address and telephone number (if different from notice address above):


Telephone number:                                     email:




                                                                                                                                                                 3281143.1
            Case 12-52799-btb     Doc 478      Entered 03/30/20 14:37:48   Page 9 of 78
                   Case 12-52799-btb Claim 18-1 Filed 04/12/13 Page 3 of 3
                               SUMMARY OF PROOF OF CLAIM
                                           OF
                                   BARBARA WICHOT
                                        AGAINST
                               PATMONT MOTOR WERKS, INC.
                                  CASE NO. 12-52799-BTB


Principal Amount of Judgment Dated 4/26/2012                       $1,000,000.00

Pre-Judgment Interest from 12/11/2009 through 4/9/2012
awarded in Judgment                                                   $70,214.35

Post-Judgment Interest on Principal Amount from 4/10/2012
through date of tiling Bankruptcy at $68.31/day                       $17,009.19


Amount of Judgment and Interest Accrued
owed to creditor as of 12/14/12                                    $1,087,223.54


A copy of The Recorded Judgment is attached hereto as EXHIBIT A

CLAIMANT ALSO REQUESTS ACCRUED AND ACCRUING INTEREST AND
ATTORNEYS' FEES AND COSTS TO THE EXTENT ALLOWABLE BY LAW PURSUANT
TO 11 U.S.C. § 506 (b).

CLAIMANT RESERVES THE RIGHT TO AMEND THIS PROOF OF CLAIM.




                                                                                          3281143.1
Case 12-52799-btb   Doc 478    Entered 03/30/20 14:37:48   Page 10 of 78
    Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 1 of 17




                              EXHIBIT A




                                                                      2662937.1
 Case 12-52799-btb                    Doc 478           Entered 03/30/20 14:37:48                         Page 11 of 78
         Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 2 of 17

                                                                                 DOC #                       0808429
                                                                                                                 Deputy: KE
                                                                                08/31/2012 12:10 PM
                                                                                             CONFORMED COPY
                                                                                              Requested By:
 Assessor's Parcel Number.
                                                                                              LEWIS & ROCCA.
 Recording Requested By:                                                                 Douglas County - NV
                                                                                      Karen Ellison - Recorder
  Name:        Scott S. Hoffmann. Esq,                                           Page: 1 Of 9 Fee:             22.00
               Lewis and Roca LLP                                                BK- 0812 PG- 7993 RPM:         0.00

 Address:        50 W. Liberty St. - Ste 410                                        111111111111111111111111111111111111


 City/State/Zip       Reno, NV 89501


 Real Property Transfer Tax:




                                                   FOREIGN JUDGMENT
                                                  (Title of Document)




This page added to provide additional information required by NRS 111.312 Sections 1-2. (Additional recording fee applies)
                                 Thir rover page must be typed or legibly hand prints&
       Case 12-52799-btb                 Doc 478      Entered 03/30/20 14:37:48           Page 12 of 78
                Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 3 of 17


                                         •
            1       CASE NO.
            2       DEPT. NO.
                                                       RECEIVED                           FILED
                                                        JUL 19 2012
            3                                                                        ma 19 14112: ito
        4                                           DargeRT
                                                         C°1101ERK                         TEO THRAN
                                                                                             CLERK
        5
                                                                                                      EPUTY
        6                        IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
        7                                    IN AND FOR THE COUNTY OF DOUGLAS
        8           JEFFREY WICHOT, an incapacitated person
                    by the Guardian of his person and his Estate,
        9           BARBARA WICHOT, PAMELA WICHOT,
                    and BARBARA WICHOT, individually,
       10                                                                 APPLICATION OF FOREIGN
                           Plaintiffs,                                    JUDGMENT
       11
                           vs.
       12
                    PATMONT MOTOR WERKS, INC. A
       13           NEVADA CORPORATION, PATMONT
                    MOTOR WERKS, individually and trading as
       14           CALIFORNIA GO PED, CALIFORNIA GO
                    PED, PATMONT MOTOR WERKS, INC.
       15
                          Defendants.
       16
       17                  Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
       18           Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
       19       individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
       20       foreign judgment against Patmont Motor Werks, Inc. a Nevada Corporation; Patmont Motor
       21       Werks, Inc.; Patmont Motor IWerks, individually and trading as California Go Ped ("Defendants"),
       22       and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
       23       New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
       24

       25       •   • •




       26
       27       •   6 •




LEWIS 28
RocA
                                                                    -1-
      Case 12-52799-btb             Doc 478       Entered 03/30/20 14:37:48           Page 13 of 78
               Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 4 of 17


                                  •                                        •
           1    The Judgment is attached hefeto as Exhibit 1.
           2           DATED this 101 day of July, 2012.
           3                                                LEWIS AND ROCA LLP


           4
           6                                                COTT HOFFM            S B 8498)
                                                            Hoffman@L            om
           7                                               JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                           JBragonje@LRLaw.com
           8                                               50 W. Liberty Street, Suite 410
           9                                               Reno, NV 89501-1922
                                                           Phone: (775) 823-2900
       10                                                  Fax: (775) 823-2929

       11                                                  Attorneys for Plaintiffs
       12
       13

       14

       15
       16
       17
       18
      19

      20

      21
      22
      23
      24

      25

      26

      27
LENIS 28
ROCA
                                                                -2-
Case 12-52799-btb   Doc 478        Entered 03/30/20 14:37:48   Page 14 of 78
   Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 5 of 17




                               ,




                           I
                        .1




                       i




                                                                 4ti




                    E3illIBIT 1
Case 12-52799-btb            Doc 478      Entered 03/30/20 14:37:48              Page 15 of 78
     Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 6 of 17


                             •                                      FILE-D
                                                                       APR 2 8 2012
 LEONARD & LEONARD, P.A.
 A Professional Association                                      Mit ROTHIMMELIM
 165 Washington Street
 Morristown, Now Jersey 07960
 Tel No: (973) 9$4-1414
 Anomeys for mss)

  JEFFREY WICHOT, an incapacitated parson         SUPERIOR COURT OF NEW JERSEY
  by the Guardian of his person and his Estate,   LAW DIVISION- PASSAIC COUNTY
  BARBARA WICHOT, PAMELA WICHOT,                  DOCKET NO. PAS-L-5307-09
  and BARBARA WICHOT,

                    Plaintifb),
                                                   CIVIL ACTION

  PATMONT MOTOR WERKS, INC, A
  NEVADA CORPORATION,                             ORDER FOR JUDGEMENT AGAINST
  PATMONT MOTOR WERXS,                            PATMONT MOTOR WE ICS, INC., A
  individually and track* as                      NEVADA CORPORATION, PATMONT
  CALIFORNIA GO PED, CALIFORNIA                   MOTOR WERKS, INC. , PATMONT
  00 PED, PATMONT MOTOR WERKS,                    MOTOR WERKS INDIVIDUALLY AND
  INC.                                            TRADING AS CALIFORNIA GO FED




        THIS MATTER having been fogy heard by the Honorable Garry S. Ftothstadt, I.S.C.

 and the Court having issued an Otal Decision oa March 2, 2012 in favor of the Plaintiffs,
 xecrimari wicHoT, an incapacitated peraaa by the Guardian utbla person and his Estate,

                         , and BARBARA WICHOT,
 BARBARA WICHOT. PAMELAJWICHOT
 and in accordance with the April 9, 2012 Older of the Ilanorabie Getty S. Rotintadt,

 It is on this 2.    "
                     day of April 2012

        ORDERED, that Judgment be and is hereby entered in favor of the plaintiffJEFFREY

 WICTIOT, an Incapacitated Persoli by the guardian ofbis person and his estate, BARBARA

 WICHOT against the defendants, iPATMONT MOTOR WERKS, INC., A NEVADA
      Case 12-52799-btb             Doc 478          Entered 03/30/20 14:37:48               Page 16 of 78
            Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 7 of 17


                                   •                                            •
       CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT MOTOR WERKS

      INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the SUM of $19,577,172.00

       fix economic losses arising from his personal injuries and $6,000,000.00 for his pain and

       suffering far a total Judgment of $25,577.17100 plus pre-judgment interest pursuant to Rule

       4:42-11(b) from the date suit vies filed on December 11, 2009 to April 9, 2012 in the amount of

       $421,286.10. and see ming interest thereafter at a ddly rate of $409.84 until such time that the

       judgmimt is satisfied .

              ORDERED, that Judgment be and is hereby entered in Swot of the plaintiff BARBARA

       WICHOT in her Individual Capacity against the defendants, PATMONT MOTOR WERKS,

       INC, A NEVADA CORPORATION, PATMONT MOTOR WERICS, INC. , PATMONT

       MOTOR WERKS INDIVIDUALLY AND TRADING AS CAI1FORNIA GO PED in the sum of

       $1,000,000.00 plus pre-judgment interest punnet to Rule 4:42-11(b) from the date trot suit was

       filed on December 11, 2009 to April 9, 2012 in the amormt of $70,214.35 and accruing interest

       thereafter at a daily ride of $61131 until such time that the judgment is satisfied and it is Rather;

             ORDERED, that Judgment be and is hereby entered in favor of the plaintiff PAMELA

      WICHOT against the defendants, PATMONT MOTOR 'WERT.% INC., A NEVADA

      CORPORATION. PATMONT MOTOR V/ERKS. INC , PATMONT MOTOR WERKS
      INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $100,000.00 plus

      pre-Judgment intpeat pursuant to Rule 4:42-11(b) from the date that suit was filed on Decern.ber

      11, 2009 to April 9, 2012 in the amount of $7,021,41 and accruing into thereafter at a daily
              •: . •                    •    • ,•
      rate of $611 Until suchtiniethatthajudgtherit hi satisfied and it is further,
                                                        •
                                                 •
Asopi       °Marshal
ba sanrcd upon aN asanad mos)
we* 74sys eft 441)api
04               AAA
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48                               Page 17 of 78
    Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 8 of 17




                                  I MOW OttiWY THAT THE FORSIPANG IS A
                                 IRK GORY Of AN ORIGINAL FILED IN IX
                                 01


                                               ,Olvii Division Manager                          °Se "'!"
                                -PP c141146016.441m6.0maniais,...i.A`d.• .04....414.01. oar..
Case 12-52799-btb             Doc 478      Entered 03/30/20 14:37:48            Page 18 of 78
       Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 9 of 17


                           •                                          •
    1                            NINTH JUDICIAL DISTRICT COURT
       2                      COUNTY OF DOUGLAS, STATE OF NEVADA

       3                                   AFFIRMATION
                                      Pursuant to NRS 239B.030
       4
                   The undersigned does hereby affirm that the preceding document,
       5
              APPLICATION OF FOREIGN JUDGMENT
       6


                                           (Title of Document)
       8
           filed in case number:
       9     r
   10
             1 X IDocument does not contain the,soc l security number of any e on.

   11                                              -OR-

   12              Document contains the social security number of a person as required by:
   13
                                     A specific state or federal law, to wit
   14

   15
                                       (State specific state or federal law)
   16
                                                   -or-
   17

   18                           Fl For the administration of a public program
  19
                                                   -Or-

  20                            11For an application for a federal or state grant
  21                                               -Orw
  22                           Ei Confidential Family Court Information Sheet
  23                                 (NRS 125.130, NRS 1 5.2 an-                8.055)

  24
           Date:         p-
  25                                                           gnature)

  26                                                         Laura Browning
                                                            (Print Name)
  27

  28                                                          Legal Assistant
                                                            fAttamesinfor)
Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 19 of 78
   Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 10 of 17


                                                                  Inst #: 201208310004427
                                                                 Fees: $25.00
RECORDING COVER PAGE
(Must be typed or printed clearly in BLACK ink only               WC Fee: $0.00
and avoid printing in the 1' margins of document)     (
                                                      1)         08/31/2012 03:47:10 PM
                                                                 Receipt*: 1293149
                                                                 Requestor:
APN#                                                             NATIONWIDE LEGAL NEVADA
                                                                 LLC
                                                                 Recorded By: MGM Pgs: 9
                                                                 DEBBIE CONWAY
(11 digit Assessors Parcel Number may be obtained at             CLARK COUNTY RECORDER
 http://redrock.co.ciark.nv.us/assrrealprop/ownr.aspx)


                                  TITLE OF DOCUMENT
                                    (DO NOT Abbreviate)
 FOREIGN JUDGMENT



Document Title on cover page must appear EXACTLY as the first page of the
document to be recorded.



RECORDING REQUESTED BY:
 John E. Bragonje, Esq. / Lewis and Roca LLP

RETURN TO: Name
                     John E. Bragonje, Esq.
              Address 3993     Howard Hughes Parkway, Suite 600

             City/State/Zip
                              Las Vegas, NV 89169


MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)

             Name

             Address

             City/State/Zip


   This page provides additional information required by NRS 111.312 Sections 1-2.
                    An additional recording fee of $1.00 will apply.
              To print this document property—do not use page scaling.
      Case 12-52799-btb                 Doc 478       Entered 03/30/20 14:37:48          Page 20 of 78
               Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 11 of 17


                                        •                                    •
           1       CASE NO. 1 g-
        2          DEPT. NO.
                                                      MEND                               FILED
                                                        JUL 19 2012
        3                                                                          2111 JUL i9 PM 122 14
                                                               COUNTY
        4                                                           CLERK                Teo THRAN
                                                                                            CLEM
        5
                                                                                    UTY
        6                       IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
        7                                   IN AND FOR THE COUNTY OF DOUGLAS
        8          JEFFREY WICHOT, an incapacitated person
                   by the Guardian of his person and his Estate,
        9          BARBARA WICHOT, PAMELA WICHOT,
                   and BARBARA WICHOT, individually,
       10                                                                APPLICATION OF FOREIGN
                          Plaintiffs,                                    JUDGMENT
       11
                          vs.
       12
                   PATMONT MOTOR WERKS, INC. A
       13          NEVADA CORPORATION, PATMONT
                   MOTOR WERKS, individually and trading as
      14           CALIFORNIA GO PED, CALIFORNIA GO
                   FED, PATMONT MOTOR WERKS, INC.
      15
                         Defendants.
      16
      17                 Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
      18       Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
      19       individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
      20       foreign judgment against Patmont Motor Works, Inc. a Nevada Corporation; Patmont Motor
      21       Werks, Inc.; Patmont Motor (Werks, individually and trading as California Go Fed ("Defendants"),
      22       and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
      23       New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
      24
      25       • 00




      26

      27       •   $ •




LEE'S 28
ROCA
                                                                   -1-
                           Case 12-52799-btb             Doc 478       Entered 03/30/20 14:37:48          Page 21 of 78
                                    Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 12 of 17


                                                      •                                        •
                                1   The Judgment is attached hefeto as Exhibit 1.
                            2              DATED this IA, day of July, 2012.
                            3                                                   LEWIS AND ROCA LLP
                            4
                            5
                            6                                                   COTT HO               S B 8498)
                                                                                Hoffman@L•        ,A14
                            7                                                  JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                                               JBragonk@LRLaw&orn
                            8                                                  50 W. Liberty Street, Suite 410
                            9                                                  Reno, NV 89501-1922
                                                                               Phone: (775) 823-2900
                           10                                                  Fax: (775) 823-2929

                           11                                                  Attorneys for Plaintiffs
                           12
                       13
                           14
                       15
                       16
                       17
                       18

                       19
                       20

                       21

                      22

                      23
                      24
                      25

                      26

                      27
  LEN s 28
  ROCA    1. P
  LAWYERS
    Low rd b to
                                                                                    -2-
0 IVadi Lir"Sm. 514, 41,
    ter, *wits NM
Case 12-52799-btb   Doc 478    Entered 03/30/20 14:37:48   Page 22 of 78
   Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 13 of 17




                       I




                       I

                       I




                    EXHIBIT 1
                           r
Case 12-52799-btb          Doc 478        Entered 03/30/20 14:37:48             Page 23 of 78
     Case 12-52799-btb Claim 18-1 Part 2                Filed 04/12/13 Page 14 of 17


                          •                                       FILED
                                                                    APR 2,1 2012
LEONARD & LEONARD, P.A.
A Professional Association                                    NW& ROTHEARLICL
165 Washington Strut
Morristown, New Juicy 07960
Tel No: (973) 9644414
Attorneys tbr Plates)

 JEFFREY WICHOT, an incapacitated paws SUPERIOR COURT OF NEW JERSEY
 by the Oundist of his person and his Estes, LAW DIVISION - PASSAIC COUNTY
 BARBARA WICHOT, PAMELA WICHOT, DWI:INN°. PAS-L-5307-09
 and BARBARA WICHOT,

                  PlaindX2),
                                                CIVIL ACTION

 PATMONT MOTOR WERKS, INC, A
 NEVADA CORPORATION,                            ORDER FOR JUDGEMENT AGAINST
 PATMONT MOTOR WERXS,                           PA1MONT MOTOR WERIKS, INC., A
 individually and tracing u                     NEVADA CORPORATION, PATMONT
 CALIFORNIA GO PED, CALIFORNIA                  MOTOR MILKS, INC. , PATMONT
 00 FED, PATMONT MOTOR WERKS,                   MOTOR WI ER= INDIVIDUALLY AND
                                                TRADING AS CALIFORNIA GO FED




       THIS MATITI having been fbIly heard by **Honorable Gam S. Matadi, J.S.C.

and the Court having issued an Oral Decision on Minh 2, 2012 in tivor of the Plaintiffs,

j "PIRAY WICKCYr• as bacammatits4 yawn by the Own:Ilan of his paraon and his IWO"

E :A3ARA. WICHOT, PAMEGAIWICHOT, and BARBARA WICHOT, individually

atizi in accordance with the April 9, 2012 Oder of the Honors* Owiy S. Rotheadt, J.S.C.

It is an this 2    ihda of April 2012

       ORDERED, that Judgruni be and is hereby catered in favor of the plaintiffJEFFREY

   ,:fICYr, an Inoepactitated Penn? by the guardian of bis person and his estate, BARBARA
  ,..CHOT against the defends*, iPATMONT MOTOR WEARS, INC., A NEVADA
          Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 24 of 78
             Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 15 of 17


                                       •
         CORPORATION, PATMONT MOTOR WERKS. INC. , PATMONT MOTOR WERKS

         INDIVIDUALLY AND TRADING AS CALIFORNIA 00 PED in the sum of 619,577,172.00

         for commie losses arising from his personal injuries and $6,000,000.00 for his pain and

         suffering for a total Judgment of 525,577,172.00 plus prejudgment interest pursuant to Rule

         4:42-11(0 from the date suit was fad on December 11, 2009 to April 9, 2012 in the amount of

         3421,286.10. and accruing interest thereafter at a daily rate of $409.114 until such time that the

         j .         is satiafied

                   ORDERED, that Judgment be and is hereby entered in Amer of the plaintiff BARBARA

         VT;CFIOT in her Individual City mph* the defendants, PATMONT MOTOR WERKS,

         mrc., A NEVADA CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT

                ''"OR WERKS INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of

         11,c\ ,0,000.00 phis pre-judge interest pursuant to Rule 4:42-11(b) from the date that suit was

          f       x December 11, 2009 to April 9, 2012 in the amount of $70,214.35 and accruing interest

                  Fur at a daily rate of 36831 until such time that the judgment is satisfied and it is further;

                  ORDERED, that Judgment be sod is hereby entered in favor of the plaintiff PAMELA

        WY( 'IT against the defaulants, PATMONT MOTOR WERKS, INC., A NEVADA

        0' r ORATION. PATMONT MOTOR WERKS. INC . PATMONT MOTOR WERKS
        IgnivIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $100,000-00 plus

        Fr"' ltvigmeat *meet pursuant to Rule 02-11(b) from the date that suit was filed on December

        11, 7709 to April 9, 2012 in the amount of $7,021.44 and accrtdng intense thereafter at a daily
                  :    •      •       .I • , • ,•
        r` 'f$6.113 until aucklitinictbatthirjudgMent satisfied and it is Author;
                                                         ;),


Acupl            Wet shall
be sem            ail ea mod rild409. '
MOM?
04
                 elidos$Mhof
124.1r4lo•?4,
Case 12-52799-btb   Doc 478    Entered 03/30/20 14:37:48       Page 25 of 78
    Case 12-52799-btb   Claim 18-1 Part 2 Filed 04/12/13 Page 16 of 17




                                 1 KW, Othet/IFY THAT THE FORT !4O IS A
                                     COPY Of AN ORIGINAL FILED IN NV
                                 OWL


                                      ,01111Division Manager
                                :44a:4‘4                           •.1443:
Case 12-52799-btb               Doc 478      Entered 03/30/20 14:37:48               Page 26 of 78
       Case 12-52799-btb Claim 18-1 Part 2 Filed 04/12/13 Page 17 of 17


                                                                   •
                                NINTH JUDICIAL DISTRICT COURT
                             COUNTY OF DOUGLAS, STATE OF NEVADA

  3                                      AFFIRMATION
                                    Pursuant to NRS 2396.030
  4
                The Lndersigned does hereby affirm that the preceding document,
  5
          APPLICATION OF FOREIGN JUDGMENT
  6


                                         (Title of Document)
  9 filed   in case number:
  9
            X    Document cjoecng_t contain the sodaUm2m2tnumbEgmulemsL
10

11                                              -OR-

12               Document contains the social security number of a person as required by:
1:4
                                   A specific state or federal law, to wit
14

15
                                    (State specific state or federal law)
16
                                                 -or-
17

1?                                 For the administration of a public program

19
                                                 -or-

20                                 For an application for a federal or state grant
21                                               -or-
22
                                   Confidential Family Court Information Sheet
2 ";
                                   (NRS 125.130, NRS 1 5.240                 B.055)

24
       Date: b--1      t7-                              .91n.ature
                                                                 ,)*
27,

26                                                          Laura Browning
                                                           (Print Name) •
27

                                                            Legal Assistant
                                                           (Atiomirpfor)
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 27 of 78




                     Exhibit 2




                     Exhibit 2
                                  Case 12-52799-btb                     Doc 478            Entered 03/30/20 14:37:48                                Page 28 of 78
                                              Case 12-52799-btb Claim 19-1 Filed 04/12/13 Page 1 of 3
      B 10 (Official Form 10) (12/11)

      UNITED STATES BANKRUPTCY COURT                                             DISTRICT OF NEVADA                                                      PROOF OF CLAIM

      Name of Debtor:                                                                            Case Number:

      PATMONT MOTOR WERKS, INC.                                                                  12-52799-BTB


     NOTE: Do not use this form to make a claim for an administrative expense that arises after the bankruptcy filing. You
     may file a request for payment fan administrative exyense according to 11 U.S.C. § 503.
     Name of Creditor (the person or other entity to whom the debtor owes money or property):

     JEFFREY WICHOT, an incapacitated person by the guardian of his person and his estate, BARBARA WICHOT
                                                                                                                                                         COURT USE ONLY
     Name and address where notices sharld be sent:                                                                                        1:3 Check this box if this claim amends a
                                                                                                                                           previously filed claim.
     BARBARA WICHOT
     ATTN: MARVIN C. RUTH                                                                                                                  Court Claim Number:
     LEWIS AND ROCA LI .P                                                                                                                        (if known)
     40 NORTH CENTRAL AVENUE, SUITE 1900
     PHOENIX, AZ 85004.11..)
                                                                                                                                           Filed on:
     Telephone number:(602) 262-5770                                 email: MRuth@LRLaw.com




     Name and address where payment should be sent (if different from above):                                                               • Check this box if you are aware that
                                                                                                                                           anyone else has filed a proof of claim
                                                                                                                                           relating to this claim. Attach copy of
    Telephone number:                                                email:                                                                statement giving particulars.


    1. Amount of Claim is of Date Case Filed:                         $ 26.100,508.26
    If all or part of the elate. 'S secured, complete item 4.

    If all or part of the claim is entitled to priority, complete item 5.

    E Check this box if the ci:,irri includes interest or other charges in addition to the principal amount of the claim. Attach a statement that itemizes interest or charges.
    2.     Basis for Claim           I. DGMENT
           (See ins t ruction i'?)


    3. Last ;,:r digits ,             . number by          3a. Debtor may have scheduled account as:                3b. Uniform Claim Identifier (optional):
    which (1 ( ditor ideb•.          .1. l4or:



                                                           (See instruction #3a)                                   (See instruction #3b)
   4. '-.;eclir.i Claim ('..!   '!,.iction #4)                                                          Amount of arrearage and other charges, as of the time case was filed,
   Check the appropriate box if the claim is secured by a lien on property or a right of                included in secured claim, if any:
   setoff. ameh requii,1 reit., 1,..d documents, and provide the requested information.
                                                                                                                                             $      26.100.508.26
   Nature of property ru- ri;Lht of setoff: • Real Estate IN Motor Vehicle                 Ci Other
           Deser il-,r.:                                                                                Basis for perfection:        RECORDATION

           Value of Proper 1 .                                                                          Amount of Secured Claim:            $    26,100,508.26

           Annual Interest lz.ot       % El Fixed or        0 Variable                                  Amount Unsecured:                   $ Unsecured as to any deficiency
           (when case was ', - 1

   5. Amount o f Clain. Fret; (14.(1 to Priority under II U.S.C. § 507 (a). If any part of the claim falls into one of the following categories, check the box specifying
   the ir+init's and sT,c in, ..nlount.

   0 I-''',11,Sii,: sup;,( ;•_ions under                IN Wages, salaries, or commissions (up to $11,725*)         0 Contributions to an
   11 I.;.:::) C. .Y 507 (a)( I (a)(I)(B).             earned within 180 days before the case was filed or          employee benefit plan — 11
                                                       the debtor's business ceased, whichever is earlier— 11       U.S.C. § 507 (a)(5).
   0 L.,., to ',.7.,:,00* of ii .. - toward            U.S.C. § 507 (a)(4).                                                                              Amount entitled to priority:
   purchase, !ease, or renn. -1 property or                                                                         111 Other— Specify
   servi,-,-:, ::.r ;7ersonal. -    or household       • Taxes or penalties owed to goemmental units —              applicable paragraph of 11           $
   use -- ; 1 I       C. § 507                         11 U.S.C. § 507 (a)(8).                                      U.S.C. § 507 (a)(_).
1 _*.-:'        , ....e subjc         , , omen: on 4/1/13 and every 3 years thereafter with respect to cases commenced on or after the date of adjustment.
                     tx. am, ..          menu on this claim has been credited for the purpose of making this proof of claim. (See instruction #6)




                                                                                                                                                                                  3280976.1
                   Case 12-52799-btb                         Doc 478            Entered 03/30/20 14:37:48                              Page 29 of 78
                                     Case 12-52799-btb Claim 19-1 Filed 04/12/13 Page 2 of 3
                                                                                                                                                                 3




177Decuraests: Att,vq•ted arc redacted copies of any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statcsaanrs of
 running accounts_ contracts, jurigments, mortgages, security agreements, or, in the case of a claim based on an open-end or revolving consumer credit agreement. a
 statement providing the information required by FRBP 3001(eX3)(A). lithe debit is secured, box 4 has been completed, arid redacted copies of documents providing
  evidence of perft,:ti, r: of a security interest are attached. If the claim is secured by the debtor's principal residence, the Mortgage Proof of Claim Attachment is being
  t',1,:d with this      (3ee instruction N7, and the definition of "redacted-)

  DD NOT SEND r '(;INAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER SCANNING.

  If the doctuner.r-, ,itc not available, please explain:


 A.   Nir,asture: (S     i c action #5)

 C},,..c.k the app,          box.

       I am the cr,. 4                    I am the creditor's authorized *cm.        CI I ant the trustee, or the debtor, or       El I am a guarantor, surety, indorser, or
                                                                                     their authorized agent. (See Bankruptcy       other codebtor. (See Bankruptcy Rulc
                                                                                     Rule 3004.)                                   3005.)



 I declare under fc..z,'(y of perjury that the information provided in this claim is true and aortae to the best of my knowledge, information, and reasonable belief.

      ••., Name:         •
                             ,lant
                                                                                     lilolLZIAIL a - atfk&A—
                                                                                     (a ignature)
                                                                                                                                                 -1.2 -1
                                                                                                                                            (Date)

      •.-Irmo, and r i   •,' number (if different from notice address above):


   ,,lzphonc nun-                                           email:
        Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 30 of 78
               Case 12-52799-btb Claim 19-1 Filed 04/12/13 Page 3 of 3
                         SUMMARY OF PROOF OF CLAIM
                                           OF
JEFFREY WICHOT, an incapacitated person by the guardian of his person and his estate, BARBARA
                                        WICHOT
                                       AGAINST
                          PATMONT MOTOR WERKS, INC.
                               CASE NO. 12-52799-BTB


Pi.incipal Am. 1; i t of Judgment Dated 4/26/2012                  $25,577,172.00

Pre-Judgment Interest from 12/11/2009 through 4/9/2012
awarded in Judgment                                                  $421,286.10

Post-Judgment Interest on Principal Amount from 4/10/2012
through date ol filing Bankruptcy at $409.84/day                     $102,050.16


Amount ofJwigment and Interest Accrued
owed to crediiiw as of 12/14/12                                    $26,100,508.26


A                corded Judgment is attached hereto as EXHIBIT A

C A‘IAIN LSO REQUESTS ACCRUED AND ACCRUING INTEREST AND
         ' FEES AND COSTS TO THE EXTENT ALLOWABLE BY LAW PURSUANT
              (b).

CT TMANT         SERVES THE RIGHT TO AMEND THIS PROOF OF CLAIM.




                                                                                       3280976.1
Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 31 of 78
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 2 of 17


                                                                   Inst #: 201208310004427
RECORDING COVER PAGE                                              Fees: $25.00
(Must be typed or printed clearly in BLACK ink only               N/C Fee: $0.00
and avoid printing in the 1' margins of document)     (i)         08/31/2012 03:47:10 PM
                                                                  Receipt #:1293149
                                                                  Requestor:
APN#
                                                                  NATIONWIDE LEGAL NEVADA
                                                                  LLC
                                                                  Recorded By: MGM Pgs: 9
                                                                  DEBBIE CONWAY
(11 digit Assessors Parcel Number may be obtained at              CLARK COUNTY RECORDER
 http://redrock.co.clark.nv.us/assrrealprop/ownr.aspx)


                                  TITLE OF DOCUMENT
                                     (DO NOT Abbreviate)

FOREIGN JUDGMENT



Document Title on cover page must appear EXACTLY as the first page of the
document to be recorded.



RECORDING REQUESTED BY:
John E. Bragonje, Esq. / Lewis and Roca LLP

                      John E. Bragonje, Esq.
RETURN TO: Name
               Address 3993     Howard Hughes Parkway, Suite 600

               city/State/Zip Las Vegas, NV 89169



MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)

               Name

               Address

               City/State/Zip


     This page provides additional information required by NRS 111.312 Sections 1-2.
                      An additional recording fee of $1.00 will apply.
                To print this document properly—do not use page scaling.
                                Case 12-52799-btb             Doc 478      Entered 03/30/20 14:37:48           Page 32 of 78
                                        Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 3 of 17


                                                            •                                   •
                                1   CASE NO. (
                            2       DEPT. NO.
                                                                                                             FILED
                                                                          JUL 9 20t2
                            3                                                                           2111.1UL 19 PN122111
                            4                                                   YK
                                                                      tartggaffER                             TED itfRAN
                                                                                                                CLERK
                            5
                                                                                                        ury
                            6                       IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
                            7                                   IN AND FOR THE COUNTY OF DOUGLAS
                            8       JEFFREY WICHOT, an incapacitated person
                                    by the Guardian of his person and his Estate,
                            9       BARBARA WICHOT, PAMELA WICHOT,
                                    and BARBARA WICHOT, individually,
                          10                                                                APPLICATION OF FOREIGN
                                              Plaintiffs,                                   JUDGMENT
                          11
                                              vs.
                          12
                                    PATMONT MOTOR WERKS, INC. A
                          13        NEVADA CORPORATION, PATMONT
                                    MOTOR WERKS, individually and trading as
                          14        CALIFORNIA GO PED, CALIFORNIA GO
                                    PED, PATMONT MOTOR WERKS, INC.
                          15
                                              Defendants.
                          16

                          17                  Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
                          18        Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
                          19        individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
                          20        foreign judgment against Patmont Motor Werks, Inc. a Nevada Corporation; Patmont Motor
                          21        Werks, Inc.; Patmont Motor IWerks, individually and trading as California Go Ped ("Defendants"),
                          22        and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
                          23        New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
                          24
                          25        •   • •




                          26        •   • •




                          27        •   • •




  LEWIS 28
  ROCA
  —     1.1. P -
  LAWYERS                                                                             -1-                                         main:
   urre mat MU LLP
0 1104.11.1444441044.0404 410
     044.14•4•6
                        Case 12-52799-btb         Doc 478       Entered 03/30/20 14:37:48              Page 33 of 78
                             Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 4 of 17


                                              •                                          •
                        1   The Judgment is attached leto as Exhibit 1.
                        2          DATED this / 07., day of July, 2012.
                        3                                                 LEWIS AND ROCA LLP
                        4
                        5
                        6                                                                       B
                                                                                         0
                        7                                                 JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                                          Mrigoje@LRLaw.com
                        8                                                 50 W. Liberty Street, Suite 410
                        9                                                 Reno, NV 89501-1922
                                                                          Phone: (775) 823-2900
                    10                                                    Fax: (775) 823-2929

                    11                                                    Attorneys for Plaintiffs
                    12
                    13

                    14

                    15
                    16
                    17
                    18
                    19
                    20

                    21

                    22
                    23
                    24
                    25

                    26
                    27
LEAFS 28
ROCA
LAWYERS
 Lewis mei am u.r
                                                                             -2-
WeA Lbw/1.04. Oak 410
      114.06
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 34 of 78
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 5 of 17




                EXHIBIT 1
Case 12-52799-btb                      Doc 478     Entered 03/30/20 14:37:48         Page 35 of 78
            Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 6 of 17


                                     •
LEONARD & LEONARD, P.A.
A Ptufassional Association
165 Washington Street
MOffilMOWN New Jenny 07960
Tel No: (973) 901-1414
Attorneys for Pa)

 JEFFREY WICHOT, an biespacitatod person               SUPERIOR COURT OF NEW JERSEY
 by the Guardian of his person and his Estate,         LAW DIVISION - PASSAIC COUNTY
 BARBARA WICHOT, PAMELA WICERYT,                       DOCXET NO. PAS-L-5307-09
 and BARBARA WICHOT, individually,

                           Plaintiff(s),
                                                        CIVIL AC770N

  PATMONT MOTOR WERKS, INC, A
  NEVADA CORPORATION,                                  ORDER FOR JUDGEMENT AGAINST
  PATMONT MOTOR NVERXS,                                PATMONT MOTOR WIRIKS, INC., A
  individually and trading u                           NEVADA CORPORATION, PATMONT
  CALIFORNIA (10 FED, CALIFORNIA                       MOTOR WIRICS, INC. , PATMONT
  00 PED, PATMONT MOTOR WERKS,                         MOTOR MI MS INDIVIDUALLY AND
  INC.                                                 TRADING AS CALIFOIRNIA GO MD


                      Defxadants
....m.11•111111M11,




                 TAUS MATTER hiving been fully beard by the Honorable Garry S. Rothatadt, J.S.C.

 and the Court having issued an Oral Decision orator& 2, 2012 in Amor of the Plaintiffs,
=mune W1CHOT. sun incapectaktod imam by dic °wadi= *fhb Pisan end him) Belot%

 BARBARA WICHOT, PAMELAVICHOT, and BARBARA WICHOT, individually

 and in accordance with the April 9, 2012 Order of the Honorable Garry S. Rothstadt, 3.3.C.

 It is on this 2             °claw of April 2012

                 ORDERED, that Judgment be and is hereby entered in favor of the plaintiffJEFFREY

 WICHOT, an baspacitated Persof by the guardian ofbis person and his estate, BARBARA

 WICHOT spinet the defendants, iPATMONT MOTOR AVMS, INC., A NEVADA
      Case 12-52799-btb              Doc 478         Entered 03/30/20 14:37:48                Page 36 of 78
            Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 7 of 17


                                 •                                             •
     CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT MOTOR V/ERKS

     INDIVIDUALLY AND TRADING AS CALIFORNIA GO FED in the amen of $19,577,172.00

     for economic losses arising from his personal injuries and 16,000,000.00 for his pain sod

     suffering for a total Judgment of $25,577,172.00 plus pretjudgment inmost pursuant to Rule

     4:4241(b) frees the date suit was filed on December 11, 2009 to April 9, 2012 in the ammmt of

     $421,286.10. and accruing interest thereafter at a dolly rate of $409.84 umil such time that the

     judgment is saddled .

             ORDERED, that Judgmeet be and is hereby emoted in Amor of the plaintiff BARBARA

     WICHOT in her Individual Capacity against the defendants, PATMONT MOTOR WERKS,

     INC., A NEVADA CORPORATION, PAIIIONT MOTOR V/ERICS, INC. , PATMONT

      MOTOR WERKS INDIVIDUALLY AND TRADING AS CALIFORNIA GO FED in the sum of

      $1,000,000.00 plus pro-judgment interest pursuant to Rule 4:42-11(b) from the date that suit was

      filed on Decmaber 11, 2009 to April 9, 2012 in the amount of $70,214.35 and accruing intmest

      thereafter at a daily rate of 368.31 until such time that the judgment is satisfied and it is further;

            ORDERED, that Judgment be and Is hereby entered in firvor fete plaintiff PAMELA

     WICHOT against the defendants, PATMONT MOTOR WEEKS, INC, A NEVADA

     CORPORATION. PATMONT MOTOR WERILS. INC. . PATMONT MOTOR WERKS
     INDIVIDUALLY AND TRADING AS CALIFORNIA (30 PE) in the sum of$109,000-00 plus

     Pngudgmeat interest purulent to Rule 4:42-11(b) from the date that suit was Bled on December

     11, 2009 to April 9, 2012 In the moan of $7,021.44 and accruing interest thereafter at a daily

     rate of $6.83. until suclitinietbat the! Judi** ia, satisfied and it is Anther;
                                                    *tt
                                     ,

Acoih •..•.4 Order dud
banned upon d atensd P4040).
    7Agssithedetkv#
fi ow, MOIL AA"
Ilk we 140.•
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48         Page 37 of 78
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 8 of 17




                                 1 KR.BY OtAlre THAT THE FORSIMO IS A
                                 TAUS OOPS Of. AN ORIGINAL FILED IN MN
                                 Oita


                                         /NA Division Manager
                                   441,06046,
                                4P11                            Anookm. 4147 • 4'
Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 38 of 78



                                                                •
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 9 of 17


                   •
 1                      NINTH JUDICIAL DISTRICT COURT
 2                   COUNTY OF DOUGLAS, STATE OF NEVADA

 3                                    AFFIRMATION
                                 Pursuant to NRS 2398.030
 4
           The L ndersigned does hereby affirm that the preceding document,
 5
      APPLICATION OF FOREIGN JUDGMENT
 6

 7
                                      (Title of Document)
 a filed in case number:
 9

10
      L.1   DocumAasigtaxoscmonmL
                            the • I securityof any                                on.

11                                           -OR-

12    rJ Document contains the social security number of a person as required by:
13

14
                           E    A specific state or federal law, to wit

15
                                 (State specific state or federal law)
16
                                              -or-
17

18                         LI For the administration of a public program
19                                            -or-

20                              For an application for a federal or state grant
21                                            -or-
22
                           E Confidential Family Court Information Sheet
23                              (NRS 125.130, NRS 1 5.20 an •                B.055)

24
     Date: *it tll.                                         ;
                                                            atureAl•      PA .
25

26                                                       Laura Browning
27                                                      (Print Name) •

28                                                       Legal Assistant
                                                        (Attomesygor)
Case 12-52799-btb                    Doc 478           Entered 03/30/20 14:37:48                        Page 39 of 78
       Case 12-52799-btb Claim 19-1 Part 2                               Filed 04/12/13 Page 10 of 17

                                                                                DIOC #                      0808429
                                                                                0801/2012 12:10 PM Deputy: px
                                                                                             CONFORIM COPY
                                                                                               Requested By:
Assessor's Parcel Number:
                                                                                              LEWIS & ROCCA

Recording Requested By:                                                                 Douglas County - NV
                                                                                      Karen Ellison - Recorder
 Name:                                                                           page: 1 Of      9     Fee:    22.00
              Scott S. Hoffmann. Esq.
                                                                                 RR- 0812 P6- 7993 RPTT:        0.00
              Lewis and Roca LLP

Address:        50 W. Liberty St,. Ste 410                                         I111111 111II111wMNq1119tlMAY111
City/State/Zip        Reno, NV 89501


Real Property Transfer Tax:                                                       S




                                                   FOREIGN JUDGMENT .

                                                  (Title of Document)




This page added to provide additional information required by NRS 111.312 Sections 1-2. (Additional recording fee applies)
                                  This cover page mast be typed or legibly hand printed
                  Case 12-52799-btb                   Doc 478    Entered 03/30/20 14:37:48            Page 40 of 78
                             Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 11 of 17


                                                     411                                  •
                         1       CASE NO.     q-cx,k-e.;t9t2,-
                         2    DEPT. NO.
                                                                  MEWED                               FILED
                                                                    JUL f 9 2012
                         3                                                                       211Z JUL I 9 PH 12:
                                                                    Mlitin'
                                                                DIMURTCLERK                            TEO THRAN
                         4
                                                                                                         CLERK
                         5
                                                                                               EPUTY
                         6                   IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
                         7                                 IN AND FOR THE COUNTY OF DOUGLAS
                         8    JEFFREY WICHOT, an incapacitated person
                              by the Guardian of his person and his Estate,
                         9    BARBARA WICHOT, PAMELA WICHOT,
                              and BARBARA WICHOT, individually,
                    10                                                              APPLICATION OF FOREIGN
                                       Plaintiffs,                                  JUDGMENT
                    11
                                       vs.
                    12
                             PATMONT MOTOR WERKS, INC. A
                    13       NEVADA CORPORATION, PATMONT
                             MOTOR WERKS, individually and trading as
                    14       CALIFORNIA GO PED, CALIFORNIA GO
                             PED, PATMONT MOTOR WERKS, INC.
                    15
                                       Defendants.
                    16
                    17                 Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
                    18       Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
                    19       individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
                    20       foreign judgment against Patmont Motor Werks, Inc. a Nevada Corporation; Patmont Motor
                    21       Werks, Inc.; Patmont MotorlWerks, individually and trading as California Go Pod ("Defendants"),
                    22        and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
                    23        New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
                    24

                    25

                    26
                   27        •   • •




LEWIS 28                     •   • •




ROCA,
LAWYERS
 Int'd i4baw
                                                                              -1-                                          1110:001.2

Wal 104, 00*(4, am 410
 arms. Idemil. Mel
                     Case 12-52799-btb             Doc 478      Entered 03/30/20 14:37:48              Page 41 of 78
                               Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 12 of 17



                                                 •
                           1    The Judgment is attached hero as Exhibit 1.
                           2           DATED this / A, day of July, 2012.
                           3                                                LEWIS AND ROCA LLP
                           4
                           5
                           6                                                 COTT HOFFM            S B 8498)
                                                                             HoffmanAL         . om
                           7                                                JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                                            JBragonjc@LRLaw.com
                           8                                                50 W. Liberty Street, Suite 410
                                                                            Reno, NV 89501-1922
                           9
                                                                            Phone: (775) 823-2900
                       10                                                   Fax: (775) 823-2929

                      11                                                    Attorneys for Plaintiffs
                       12

                      13
                      14

                      15
                      16
                      17
                       18
                      19
                      20
                      21

                      22
                      23
                      24
                      25
                      26
                      27
  LEWIS 28
  ROCA
  -
  LAWYER S
   UNA, oni lbws LI)
                                                                               -2-
0 Wwi Uhrtykoret IMO 41D
   Rms,        IrS1
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 42 of 78
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 13 of 17




                    EiHIBIT 1
 Case 12-52799-btb               Doc 478      Entered 03/30/20 14:37:48             Page 43 of 78
        Case 12-52799-btb Claim 19-1 Part 2                 Filed 04/12/13 Page 14 of 17
A,


                                 •                                      FILED
                                                                          APR 2 8 2012
     LEONARD & LEONARD, P.A.
     A Professional Association                                     WARYILROTISVage
     165 Washington Street
     Morristown, New Jersey 07960
     Tel No: (973) 9344414
     Attorneys far Pis)

      JEFFREY WICHOT, an _capacitated person SUPERIOR COURT OF NEW JERSEY
      by the Guardian of his person and his Estate, LAW DIVISION - PASSAIC COUNTY
      BARBARA WICHOT, PAMELA WICHOT, DOCKET NO. PAS-L-5307-09
      and BARBARA WICHOT, individually,

                       Plaintiflts),
                                                      CIVIL ACTION

      PATMONT MOTOR WERICS, INC, A
      NEVADA CORPORATION,                            ORDER FOR JUDGEMENT AGAINST
      PATMONT MOTOR WERKS,                           PATMONT MOTOR WE XS, INC" A
      individually and trading as                    NEVADA CORPORATION, PATMONT
      CALIFORNIA CO PED, CALIFORNIA                  PdOTOR WICRICS, ING , PATMONT
      GO FED, PATMONT MOTOR WERKS,                   MOTOR WERKS INDIVIDUALLY AND
      INC.                                           TRADING AS CALIFORNIA GO FED




            THIS MATTER having been fully head by the Honorable Garry S. Rio twit, LS.C.

     and the Court having issued an Oral Decision on March 2, 2012 In favor of the Plaintiffs,
     nrepTioffy wicisoT. sw tocapacitiocd plarsou by tbc Guardian &his pavan and Kin rotate,

     BARBARA WICHOT, PAMELAWICHOt and BARBARA WICHOT, inclividually

     and in accordance with the April 9, 2912 Order aft Honorable Carry S. Rothatadt, J.S.C.

     It is on this 2     ledity of Mat 2012

            ORDERED, that Judgment be and is hereby entered in favor of the plaintiff JEFFREY

     WICHOT, an Incapacitated Persof by the guardian of his person and his estate, BARBARA

     WICHOT against the defendants, jPATIVIONT MOTOR WERKS, INC., A NEVADA
       Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 44 of 78
          Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 15 of 17

   I

                                    •
        CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT MOTOR WERXS

        INDIVIDUALLY AND TRADING AS CALIFORNIA GO LED in the sum of $19,577,172.00

        for economic losses arising from his personal injuries aid $6,000,000.00 for his pain and

        suffering for a total Judgment of $25,577.172.00 plus pre-judgmeat interest pursuant to Rule

        4:42-11(b) from the date suit was filed on December 11, 2009 to April 9, 2012 in the ammmt of

        $421,286.10. and accruing interest thereafter at a daily rate of $409.84 until such time that the

        judgment is satisfied .

               ORDERED, that Judgment be and is hereby entered In favor of the plaintiff BARBARA

        WICHOT in her Individual Capacity against the defendants, PATMONT MOTOR 'WERICS,

        INC, A NEVADA CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT

        MOTOR WERKS INDIVIDUALLY AND TRADING AS CALIFORNIA GO LED in the sum of

        $1,000,000.00 plus pre-judgmeot interest pursuant to Rule 4:42-11(b) foam the date that suit was

        filed on December 11, 2009 to April 9, 2012 in the amount of $70,214.35 and accruing irdeneat

        thereafter at a daily rate of $613.31 until such time tint the judgment is satisfied and it is further,

              ORDERED, that Judgement be and is haeby entered in Favor of the plaintiff PAMELA

       WICHOT against the defendants, PATMONT MOTOR WERICS, INC., A NEVADA

       CORPORATION. PAIMONT MOTOR WERKS. INC.. PATMONT MOTOR WERiCS
       INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $100,000.00 plus

       pre-Judgment interest pursuant to Rule 4:42-11(b) from the date that suit was filed on December

       11, 2009 to April 9, 20121n the amount of 37,021.44 and accruing interest thereafter at a daily
               •: -   •                              •
       rate of $6.81 until staclitiniethaithejudgasetit bisatisfied and it is Anther;
                                                     .•
 Awl .;; Ortiar shall • *I •
 binned upon all aotanai PHA*0.).
 siftIaliseft dio _hot
its* ova mom CUM
42.0..slirs
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48            Page 45 of 78
    Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 16 of 17


                    •                               •




                                  I KANN etitlifY THAT THE FOR         IS A
                                 illtif     Mr. AN ORIGINAL FILED IN MX



                                 .14,
                                    *    ,QIvll Division Manager
Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 46 of 78
   Case 12-52799-btb Claim 19-1 Part 2 Filed 04/12/13 Page 17 of 17


                               •                                         •
       1                           NINTH JUDICIAL DISTRICT COURT
       2
                                COUNTY OF DOUGLAS, STATE OF NEVADA

       3                                       AFFIRMATION
                                          Pursuant to NRS 239B.030
       4
                      The undersigned does hereby affirm that the preceding document,
       5
             APPLICATION OF FOREIGN JUDGMENT
       6

       7
                                              (Trtle of Document)
       8
           filed in case number:
       9
                 X
                       Document does not contain the social        ri num r of any rson
   10

   11                                                 -OR-

   12        [       I Document contains the social security number of a person as required by:

   13
                                   [1] A specific state or federal law, to wit
  14

  15
                                          (State specific state or federal law)
  16
                                                      -or-
  17

  18                                    For the administration of a public program
                                                      -or-
  19

  20                               E For an application for a federal or state grant
  21                                                  -or-

  22
                                        Confidential Family Court Information Sheet
  23                                    (NRS 125.130, NRS 1 5.2 an                8.055)

  24
           Date: lit 8112-                                   411p. r .            he.      _
  25                                                               gnature)
  26                                                             Laura Browning
  27
                                                                (Print Name)

  28                                                              Legal Assistant
                                                                 (AttorAdo r)
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 47 of 78




                      Exhibit 3




                     Exhibit 3
                      Case 12-52799-btb                           Doc 478         Entered 03/30/20 14:37:48                               Page 48 of 78
                                        Case 12-52799-btb Claim 20-1 Filed 04/12/13 Page 1 of 3
 B 10 Official Form 10 12/11

 UNITED STATES BANKRUPTCY COURT                                            DISTRICT OF NEVADA                                                     PROOF OF CLAIM

 Name of Debtor:                                                                          Case Number:

 PATMONT MOTOR WERKS, INC.                                                                12-52799-BTB

 NOTE: Do not use this form to make a claim for an administrative expense that arises cuter the bankruptcy filing You
 may file a request for payment of an administrative expense according to 11 U.S.C. § 503.
 Name of Creditor (the person or other entity to whom the debtor owes money or property):

 PAMELA WICHOT
                                                                                                                                                 COURT USE ONLY
 Name and address where notices should be sent:                                                                                      0  Check this box if this claim amends a
                                                                                                                                     previously filed claim.
 PAMELA WICHOT
 ATTN: MARVIN C. RUTH                                                                                                                Court Claim Number:
 LEWIS AND ROCA LLP                                                                                                                     (If known)
 40 NORTH CENTRAL AVENUE, SUITE 1900
 PHOENIX, AZ 85004-4429
                                                                                                                                     Filed on:
 Telephone number:(602) 262-5770                                 email: MRuth@LRLaw.com



 Name and address where payment should be sent (if different from above):                                                           0 Check this box if you are aware that
                                                                                                                                    anyone else has filed a proof of claim
                                                                                                                                    relating to this claim. Attach copy of
Telephone number:                                                email:                                                             statement giving particulars.
                                                                                                                                                                           •

1. Amount of Claim as of Date Case Filed:                          $ 108322.11
If all or part of the claim is secured, complete item 4.

If all or part of the claim is entitled to priority, complete item 5.

0 Check this box if the claim includes interest or other charges in addition to the principal amount of the claim. Attach a statement that itemizes interest or charges.
2.   Basis for Claim:     JUDGMENT
     (See instruction #2)


3. Last four digits of any number by                   3a. Debtor may have scheduled account as:              3b. Uniform Claim Identifier (optional):
which creditor identifies debtor:


                                                (See instruction #3a)                                       (See instruction #3b)
4. Secured Claim (See instruction #4)                                                            Amount of arrearage and other charges, as of the time case was filed,
Check the appropriate box if the claim is secured by a lien on property or a riglt of            included in secured claim, if any:
setoff, attach required redacted documents, and provide the requested information.
                                                                                                                                      $    108.722,11
Nature of property or right of setoff: • Real Estate II Motor Vehicle               ori Other
   Describe:                                                                                     Basis for perfection:        RECORDATION

     Value of Property: $                                                                        Amount of Secured Claim:            $     108,722.11

     Annual Interest Rate ___Yo 0 Fixed or              III Variable                             Amount Unsecured:                   $Unsecured as to any deficiency
     (when case was filed)

5. Amount of Claim Entitled to Priority under 11 U.S.C. § 507 (a). If any part of the claim falls into one of the following categories, check the box specifying
the priority and state the amount.

• Domestic support obligations under               • Wages, salaries, or commissions (up to $11,725')         • Contributions to an
11 U.S.C. § 507 (a)(1)(A) or (a)(I)(B).            earned within 180 days before the caw was filed or         employee benefit plan — II
                                                   the debtor's business ceased, whichever is earlier— 11     U.S.C. § 507 (a)(5).
 • Up to $2,600' of deposits toward                U.S.C. § 507 (a)(4).                                                                    Amount entitled to priority:
purchase, lease, or rental of property or                                                                   III Other — Specify
services for personal, family, or household     • Taxes or penalties owed to gmemmental units —             applicable paragraph of 11     $
use — 11 U.S.0 § 507 (an.                       11 U.S.C. § 507 (a)(8).                                     U.S.C. § 507 (a)(_).
*Amounts are subject to adjustment on 4/1/13 and every 3 years theregfier with respect to cases commenced on or after the date of adjustment.
6. Credits. The amount of all payments on this claim has been credited for the purpose of making this proof of claim. (See instruction #6)




                                                                                                                                                                           3281165.1
           Case 12-52799-btb                         Doc 478              Entered 03/30/20 14:37:48                              Page 49 of 78
                             Case 12-52799-btb Claim 20-1 Filed 04/12/13 Page 2 of 3
                                t



7. Documents: Attached are redacted copies of any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of
running accounts, contracts, judgments, mortgages, security agreements, or, in the case of a claim based on an open-ead or revolving consumer credit agreement, a
statement providing the information required by FRBP 3001(eX3XA). If the claim is secured, box 4 has been completed, and redacted copies of documents providing
evidence of perfection of a security interest are enriched. lithe claim is secured by the debtor's principal residence, the Mortgage Proof of Claim Attachment is being
tiled with this claim. (See instruction 47, and the definition of "redacted")

DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER SCANNING.

lithe documents arc not available, please explain:



8. Signature: (Sec instruction #8)

Cheek the appropritee box.

21 I am the creditor.           ❑ I am the creditor's authorized agent.               am the trustee, or the debtor, or           I am a guarantor, surety, iv/loser, or
                                                                                 their authorized agent. (See Baniouptey       other codebtor.. (See Bankruptcy Ruto
                                                                                 Rule 3004.)                                   3005.)



                                                                                                                           ,
 declare under penalty of perjury that the information provided in this claim is true and correct to the best ➢f my knowledge infoymation, and reasonable belief.

Print Name:      Pamela Wichot                                                                                                                    13
Title:           Claimant                                                        (S' tore)                                                ate
Company:
Address and telephone number (if different from notice address above):


Telephone number.




                                                                                                                                                                3281165.1
          Case 12-52799-btb     Doc 478     Entered 03/30/20 14:37:48
                                                                  Page 50 of 78
                   Case 12-52799-btb Claim 20-1 Filed 04/12/13 Page 3 of 3
                            SUMMARY OF PROOF OF CLAIM
                                           OF
                                   PAMELA WICHOT
                                        AGAINST
                            PATMONT MOTOR WERKS, INC.
                                CASE NO. 12-52799-BTB


Principal Amount of Judgment Dated 4/26/2012                       $100,000.00

Pre-Judgment Interest from 12/11/2009 through 4/9/2012
awarded in Judgment                                                     $7,021.44

Post-Judgment Interest on Principal Amount from 4/10/2012
through date of filing Bankruptcy at $6.83/day                          $1,700.67


Amount of Judgment and Interest Accrued
owed to creditor as of 12/14/12                                    $108,722.11


A copy of The Recorded Judgment is attached hereto as EXHIBIT A

CLAIMANT ALSO REQUESTS ACCRUED AND ACCRUING INTEREST AND
ATTORNEYS' FEES AND COSTS TO THE EXTENT ALLOWABLE BY LAW PURSUANT
TO 11 U.S.C. § 506 (b).

CLAIMANT RESERVES THE RIGHT TO AMEND THIS PROOF OF CLAIM.




                                                                                    3281165.1
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 51 of 78
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 1 of 17




                          EXHIBIT A




                                                                 2662957.1
Case 12-52799-btb Doc 478 Entered 03/30/20 14:37:48 Page 52 of 78
   Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 2 of 17


                                                                    Inst #: 201208310004427
 RECORDING COVER PAGE                                               Fees: $25.00
 (Must be typed or printed clearly in BLACK ink only               NIC Fee: $0.00
 and avoid printing in the 1' margins of document)     6)          08131/2012 03:47:10 PM
                                                                   Recelpt #: 1293149
                                                                   Requestor:
 APN#
                                                                   NATIONWIDE LEGAL NEVADA
                                                                   LLC
                                                                   Recorded By: MGM Pas: 9
                                                                   DEBBIE CONWAY
 (11 digit Assessor's Parcel Number may be obtained at             CLARK COUNTY RECORDER
  htlp://redrock.co.clark.nv.us/assrrealprop/ownraspx)


                                   TITLE OF DOCUMENT
                                     (DO NOT Abbreviate)
 FOREIGN JUDGMENT



 Document Title on cover page must appear EXACTLY as the first page of the
 document to be recorded.



 RECORDING REQUESTED BY:
 John E. Bragonje, Esq. / Lewis and Roca LLP

                     John E. Bragonje, Esq.
 RETURN TO: Name
              Address 3993      Howard Hughes Parkway, Suite 600

              City/State/Zip
                               Las Vegas, NV 89169


 MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)

              Name

              Address

              City/State/Zip


    This page provides additional information required by NRS 111.312 Sections 1-2.
                     An additional recording fee of $1.00 will apply.
               To print this document properly—do not use page scaling.
                   Case 12-52799-btb                   Doc 478      Entered 03/30/20 14:37:48          Page 53 of 78
                              Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 3 of 17


                                                       •
                          1       CASE NO.      (Q---c.A.)-(1-!--3ur
                          2       DEPT. NO.
                                                                       RECEIVED                         FILED
                                                                       JUL 1910f2
                          3                                                                                19 Plies Ile
                          4                                       0614ESURT
                                                                        MITY
                                                                           CLERK                        Teo THRA N
                                                                                                           CLEM
                          5
                                                                                                  UT Y
                          6                    IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
                          7                                IN AND FOR THE COUNTY OF DOUGLAS
                          8       JEFFREY WICHOT, an incapacitated person
                                  by the Guardian of his person and his Estate,
                          9       BARBARA WICHOT, PAMELA WICHOT,
                                  and BARBARA WICHOT, individually,
                      10                                                                APPLICATION OF FOREIGN
                                         Plaintiffs,                                    JUDGMENT
                      11
                                         vs.
                      12
                                  PATMONT MOTOR WERKS, INC. A
                      13          NEVADA CORPORATION, PATMONT
                                  MOTOR WERKS, individually and trading as
                      14          CALIFORNIA GO PED, CALIFORNIA GO
                                  PED, PATMONT MOTOR WERKS, INC.
                      15
                                        Defendants.
                      16
                      17                Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
                     18       Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
                     19       individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
                     20       foreign judgment against Patmont Motor Werks, Inc. a Nevada Corporation; Patmont Motor
                     21       Werks, Inc.; Patmont Motor IWerks, individually and trading as California Go Ped ("Defendants"),
                     22       and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
                     23       New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
                     24

                     25       •   • •




                     26

                     27
 LEWIS 28                     •   • •




 ROCA
   1.1. —
  LAWYERS
                                                                                  -1-
   Lona art Ira LI"
0 Mr Llbsor *or las 410
   ka. Nora I,M1
                     Case 12-52799-btb              Doc 478      Entered 03/30/20 14:37:48            Page 54 of 78
                                Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 4 of 17



                                                  •                                     •
                            1    The Judgment is attached hTto as Exhibit 1.
                            2           DATED this /,2. day of July, 2012.
                            3                                                LEWIS AND ROCA LLP
                            4

                            5
                                                                       By:
                            6                                                  COTT HOFFM            S B 8498)
                                                                                                 OM
                            7                                             JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                                          JButialnje@LRLaw.ccm
                            8                                             50 W. Liberty Street, Suite 410
                            9                                             Reno, NV 89501-1922
                                                                          Phone: (775) 823-2900
                           I0                                             Fax: (775) 823-2929

                           11                                             Attorneys for Plaintiffi
                           12

                           13
                           14
                       15
                       16
                       17
                       18
                       19
                       20

                      21

                      22

                      23
                      24
                      25

                      26
                      27
  LEMS 28
  ROCA
  — 1.1.r ---
  LAWYERS
   L.* ad Ake WI
                                                                               -2-
0 We/ Limes twit Sib 4i'
    ter, Nowa Witt
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 55 of 78
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 5 of 17




                    EXHIBIT 1
Case 12-52799-btb            Doc 478     Entered 03/30/20 14:37:48            Page 56 of 78
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 6 of 17




                                                                  OILED
                                                                    APR 2,8 2012
LEONARD & LEONARD, P.A.
A Prolhaional Association                                     a~aara               itil
165 Washington Street
Morristewn, New Jersey 07960
Tel No: (973) 984-1414
Attorneys for Planets)

 JEFFREY WICHOT, an incapacitated peon SUPERIOR COURT OF NEW JERSEY
 by the Guardian of his person and his Estate, LAW DIVISION - PASSAIC COUNTY
 BARBARA WICHOT, PAMELA WICHOT, DOCKET NO. PAS-L-5307-09
 and BARBARA WICHOT,

                   Plaintif‘s),
 -vs-                                           CIVIL ACTION
 PATMONT MOTOR WERICS, INC, A
 NEVADA CORPORATION,                            ORDER FOR JUDGMENT AGAINST
 PATMONT MOTOR WERXS,                           PATMONT MOTOR WEARS, INC., A
 individually and trading u                     NEVADA CORPORATION, PATMONT
 CALIFORNIA (30 FED, CALIFORNIA                 MOTOR WERKS, INC , PATMONT
     PED, PATMONT MOTOR WERKS,                  MOTOR WERKS INDIVIDUALLY AND
 INC.                                           TRADING AS CALIFORNIA GO MD




        TMS MATTER having been fully heard by the Honorable Garry S. Rotbsicd4 J.S.C.

and the Count having issued an OW Deabion on Mrth 2, 2012 in favor of the Plaintiffs,
nerrassv. wicsitYr. sa tucapacttated person by dm Ouszdhei able Pcrman mad
                                                                           his Banta,

BARBARA WICHOT, PAMELAIWICHOT, and MRBARA WICHOT, individually

and in accordance with the Aril 9, 2012 Order of the Honorable Gamy S. Rothetadt, J.S.C.
14 is on this_.   6 ikday of Apal 2012

        ORDERED, that Judgment be and is hrreby entered in favor of theplaintiff JEFFREY

WICROT, an Incapacitated Proof by the guardian of his person and his estate, BARBARA
WICHOT against the defendants, IPATMONT MOTOR WER1CS, INC., A NEVADA
     Case 12-52799-btb                Doc 478      Entered 03/30/20 14:37:48                 Page 57 of 78
            Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 7 of 17


                                      •                                         •
       CORPORATION. PATMONT MOTOR WERKS, INC. , PATMONT MOTOR WERICS

       INDIVIDUALLY AND TRADING AS CALIFORNIA 00 PED in the mum of $19,574172.00

       for economic losses arising from ids personal injuries and $6,000,000.00 for his pain and

       suffering for a total Judgment of $25,577,172.00 plus pre-judgment interest puratemt to Rule

       4:42,11(b) &can the date wit was filed on December 11, 2009 to April 9, 2012 in the amount of

       $421,2116.10, and accruing interest thereafter et a daily rate of $409.84 until such time that the

       kalonent is satisfied .
              ORDERED, that Judgment be and is hereby entered In Enver of the plaindff BARBARA

       WICHOT in her Individual Capacity against the defendants, PATMONT MOTOR WERICS,

       INC., A NEVADA CORPORATION, PATMONT MOTOR WERICS, INC. , PATMONT

       MOTOR WERICS INDIVIDUALLY AND TRADING AS CALIFORNIA 00 PED in the sum of

       $1,000,000.00 plus pre-judgment interest pursuant to Rule 4:42-11(b) from the date that snit was
       filed on December 11, 2009 to Apdl 9. 2012 in the amount of $70,214.35 and accruing intent*

       thereafter at a daily rate of $68.31 until such time that the judgment is satisfied and it is further,

              ORDERED, that Judgment be and is hereby entered in favor of the plaintiff PAMELA

      WIC HOT against the defendants, PATMONT MOTOR WERKS, INC, A NEVADA

      CORPORATION. PATMONT MOTOR WERICS. INC PATMONT MOTOR WERICS
      INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $100,000.00 phis

      pre-judgment interest pursuant to Rule 4;42-11(b) from the date that suit was filed on Decanber

      11, 2009 to April 9, 2012 in the amount of $7,021.44 and accruing interest thereafta at a daily
              •: • •                      • , •,.• •
      rate of $641.1. until suelitinieduithejudgattuit ii satisfied and it la further;
                                      I   I   •




Aaah       order del             •I



Maenad upon all souneal P44009.
WM* 71111a ado 4._1601)
O. 0 far mos.
424,roa.4 AO-
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48               Page 58 of 78
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 8 of 17




                                  I WNW CettINY THAT THE FORSIRWO IS A
                                  ME COM! Of. AN ORIGINAL FILED IN 1111
                                  Olt=

                                     •
                                 34, Ay a   ,01v11 Division Manager
                                                                            .114   41;
Case 12-52799-btb              Doc 478       Entered 03/30/20 14:37:48                 Page 59 of 78



                                                                    •
      Case 12-52?99-btb Claim 20-1 Part 2 Filed 04/12/13 Page 9 of 17


                          •
  1                            NINTH JUDICIAL DISTRICT COURT
  2                         COUNTY OF DOUGLAS, STATE OF NEVADA

  3                                        AFFIRMATION
                                      Pursuant to NRS 2398.030
  4
                  The r, ndersigned does hereby affirm that the preceding document,
  5
         APPLICATION OF FOREIGN JUDGMENT
  6

  7
                                          (True of Document)
  a    filed in case number:
  9
         Lx        Document does not contain the sodl                         of any    on.
 10

 11                                              -OR-
              1
 12                Document contains the social security number of a person as required by:
 13

 14
                               E A specific state or federal law, to wit
 15
                                      (State specific state or federal law)
 16

 17

 18                             7 For the administration of a public program
 19
                                                  -or-

 20                            11 For an application for a federal or state grant
 21                                               -Or-

 22
                                     Confidential Family Court Information Sheet
 23                                  (NRS 125.130, NRS 1 5.2 6. an             B.055)

 24
      Date: 11 II' 2-                                    411r,
 25                                                          qgnature)
 26                                                          Laura Browning
 27
                                                             (Print Name) •

 28                                                           Legal Assistant
                                                             Wittosnespfor)
Case 12-52799-btb                   Doc 478           Entered 03/30/20 14:37:48                        Page 60 of 78
      Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 10 of 17

                                                                                 Noc #
                                                                                08,31/2012
                                                                                                             0808429
                                                                                                  12:10 pm Deputy: KE
                                                                                              CONFORMED COPY
                                                                                               Requested By:
 Assessor's Parcel Number:
                                                                                               LEWIS & ROCCA
 Recording Requested By:                                                                 Douglas County - NV
                                                                                      Karen Ellison - Recorder
 Name:                                                                           Page: 1 Of 9 Fee: 22.00
               Scott S. Hoffmann, Esq.
                                                                                 BK- 0812 PG- 7993 RI:17r :    0.00
               Lewis and Roca LLP

Address:         50 W. Liberty St .                 -Ste      410                   1111111111111111111111111111111111111111


City/State/Zip         Reno, NV 89501


 Real Property Transfer Tax:                                                      S




                                                   FOREIGN JUDGMENT .

                                                  (Title of Document)




This page added to provide additional information required by NRS 111.312 Sections 1-2. (Additional recording fee applies)
                                 This cover page must be typed or legibly handphyla
                     Case 12-52799-btb                 Doc 478     Entered 03/30/20 14:37:48            Page 61 of 78
                                 Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 11 of 17


                                                       •                                     •
                             1     CASE NO.
                             2    DEPT. NO.            3-=           RECEIVED                            FILED
                                                                      JUL   1 9 2012
                             3                                                                      211214. 19 1112
                             4                                     sargoNci.Y                             TEO THRAN
                                                                                                            CLERK
                             5
                                                                                                                      Purr
                             6                 IN THE NINTH JUDICIAL DISTRICT COURT STATE OF NEVADA
                             7                               IN AND FOR THE COUNTY OF DOUGLAS
                             8    JEFFREY WICHOT, an incapacitated person
                                  by the Guardian of his person and his Estate,
                             9    BARBARA WICHOT, PAMELA WICHOT,
                                  and BARBARA WICHOT, individually,
                         10                                                             APPLICATION OF FOREIGN
                                         Plaintiffs,                                    JUDGMENT
                         11
                                         vs.
                         12
                                  PATMONT MOTOR WERKS, INC. A
                         13       NEVADA CORPORATION, PATMONT
                                  MOTOR WERKS, individually and trading as
                         14       CALIFORNIA GO PED, CALIFORNIA GO
                                  PED, PATMONT MOTOR WERKS, INC.
                         15
                                         Defendants.
                         16
                        17               Pursuant to NRS 17.330 et seq., Plaintiffs Jeffrey Wichot, an incapacitated person by the
                        18        Guardian of his person and his Estate, Barbara Wichot and Pamela Wichot, and Barbara Wichot,
                        19        individually ("Plaintiffs"), by and through their counsel, Lewis and Roca LLP, hereby file their
                        20        foreign judgment • against Patmont Motor Werks, Inc. a Nevada Corporation; Patmont Motor
                        21        Werks, Inc.; Patmont Motor IWerks, individually and trading as California Go Fed ("Defendants"),
                        22        and registers the exemplified copy of the Judgment filed April 26, 2012, in the Superior Court of
                        23       New Jersey Law Division, Passaic County, as Civil Action No. PAS-L-5307-09.
                        24

                        25

                        26
                       27
 LEWIS 28
 ROCA
 - 1.1.r-
  LAWYERS                                                     1                   -1-
   Lewd sad Nos LL?
0 Waalbeifty Swat left 410
   Run. 14.64 NMI
                Case 12-52799-btb               Doc 478       Entered 03/30/20 14:37:48         Page 62 of 78
                           Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 12 of 17


                                               •                                      •
                       1     The Judgment is attached hereto as Exhibit 1.
                       2            DATED this 01, day of July, 2012.
                       3                                                 LEWIS AND ROCA LLP
                       4

                       5
                       6                                                 COTT HOFFM            S B 8498)
                                                                         Hoffnian@L           om
                       7                                                JOHN E. BRAGONJE, ESQ. (SBN 9519)
                                                                        JBragonjc(LRLaw.com
                       8                                                50 W. Liberty Street, Suite 410
                       9                                                Reno, NV 89501-1922
                                                                        Phone: (775) 823-2900
                      10                                                Fax: (775) 823-2929

                      11                                                Attorneys for Plaints
                      12

                      13

                      14

                  15
                  16
                  17
                  18
                  19
                  20
                  21

                  22

                  23

                 24
                 25
                 26
                 27
LEE'S 28
ROCA 1,I.P -
LAWYERS
 Lars ima,
                                                                             -2-
w. Lbw/ bait WU 41*
     11.4.
Case 12-52799-btb   Doc 478     Entered 03/30/20 14:37:48   Page 63 of 78
   Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 13 of 17




                            1




                                                                            _IN




                            I
                        1




                        I



                        1




                    EiHIBIT 1
                                          g,.                                 4
Case 12-52799-btb         Doc 478        Entered 03/30/20 14:37:48             Page 64 of 78



                           •
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 14 of 17



                                                                    FIL E-D
                                                                      APR 2,8 202
 LEONARD & LEONARD, P.A.
 A Professional Association                                     WARY & ROTHBOOLLSO.
 165 Washington Street
 Monistown, New Jersey 07960
 Tel No: (973) 984-1414
 Attorneys for Plaint s)

  JEFFREY WICHOT, an incapacitated person SUPERIOR COURT OF NEW JERSEY
  by the Guardian of his person and his Estate, LAW DIVISION - PASSAIC COUNTY
  BARBARA WICHOT, PAMELA WICHOT, DOCKET NO. PAS-L-5307-09
  and BARBARA WICHOT, individually,

                  Plaintas),
                                                  CIVIL ACTION

  PATMONT MOTOR WERKS, INC, A
  NEVADA CORPORATION,                            ORDER FOR JITDGEMENT AGAINST
  PATMONT MOTOR WER1C.S,                         PATMONT MOTOR W RXS, INC, A
  individually and trading as                    NEVADA CORPORATION, PATMONT
  CALIFORNIA GO FED, CALIFORNIA                  MOTOR WERICS, INC. , PATMONT
  GO PED, PATMONT MOTOR MIRKA                    MOTOR WERKS INDIVIDUALLY AND
  INC.                                           TRADING AS CALIFORNIA GO FED




         THIS MATTER having been fully heard by the Honorable Garry S. Rte. I.S.0

 and the Court having issued an Oral Decision on March 2, 2012 in favor of the Plaintiffs,
 Jarrsurv. WICHOT. as incapacititcd pawn by dm °wadi= ebb param and Ma Betate,

 BARBARA WICHOT, PAMELAIWICHOT, and BARBARA WICHOT, individually

 and in accordance with the Aril 9, 2012 Order of the Honorable Garry S. Rotbstadt,

 It is on Asia      °day of Mel 2012

         ORDERED, that Judgment be and is hereby entered in favor of the plaintiff JEFFREY

 WICHOT, an Incapacitated P018011 by the guardian of his person and his estate, BARBARA

 WICHOT against the defendants, PATMONT MOTOR WERES, 1NC., A NEVADA
     Case 12-52799-btb             Doc 478        Entered 03/30/20 14:37:48                Page 65 of 78



                                                                                •
           Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 15 of 17

                                   •         1




       CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT MOTOR WERKS

       INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $19,577,172.00

       for economic losses arising from his personal injuries and $6,000,000.00 for his pain and

       suffering far a total Judgment of 325,577,172.00 plus pre-judgment interest pursuant to Rule

       4:42-11(b) from dr date suit was filed on December 11, 2009 to April 9, 2012 in the animal of

       $421,286.10. and accruing interest thereafter at a daily rate of $409.84 until such time that the

       judgment is satisfied .

                ORDERED, that Judgment be and is hereby entered in favor of the plaindff BARBARA

       WICHOT in her Individual Capacity against the defendants, PATMONT MOTOR WERKS,

       INC, A NEVADA CORPORATION, PATMONT MOTOR WERKS, INC. , PATMONT

       MOTOR WERKS INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of

       $1,000,000.00 plus pre-judgment interest pursuant to Rule 4:42-11(b) from the date that suit was

       filed CM December 11, 2009 to April 9, 2012 in the amount. of $70,214.35 and accruing interest

       thereafter at a daily rate of $68.31 until such time that the judgment is satisfied and it is fluter,

                ORDERED, that Judgment be and is hereby entered in favor of the plaintiff PAMELA

      WICHOT against the &foldouts, PATMONT MOTOR WERKS, INC., A NEVADA

      CORPORATION. PATMONT MOTOR WERKS. INC. . PATMONT MO'TOR WERKS
      INDIVIDUALLY AND TRADING AS CALIFORNIA GO PED in the sum of $100,000.00 plus

      pre-Judgment interest pursuant to Rule 4:42-11(b) from the data that suit was filed on December

      11, 2009 to April 9, 2012 in the amount of$7,021 .44 and accruing interest thereof er at a daily
              •: . •               is •i •      *., . • .
      rale of $6;83 until totelitiniathaithejudgatetit is satisfied and it is further,


 MO% Ordering
 be sawed upon al wad PAW.).
 WINN 711sys oldie dishint
it, 4 0 INT Pualik aim& ilow
fleikwia^ /-4
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48        Page 66 of 78
    Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 16 of 17




                                  I KIWI Otitirl THAT THE HAMM IS A
                                  Mg OOP Of. AN ORIGINAL FILED III
                                  OWL

                                            Division Manager
                                                                   k4:1: '40.4;
Case 12-52799-btb             Doc 478         Entered 03/30/20 14:37:48                Page 67 of 78



                              •                                            •
   Case 12-52799-btb Claim 20-1 Part 2 Filed 04/12/13 Page 17 of 17




         1
                                   NINTH JUDICIAL DISTRICT COURT
         2
                                COUNTY OF DOUGLAS, STATE OF NEVADA

         3                                      AFFIRMATION
                                           Pursuant to NRS 239B.030
         4
                      The undersigned does hereby affirm that the preceding document,
         5
                APPLICATION OF FOREIGN JUDGMENT
         6

     7
                                                (Title of Document)
     8
             filed in case number:
         9
                 x     Document do          contai th          -    ..11. •        of an • rson.
    10

    11                                                  -OR-

    12                Document contains the social security number of a person as required by:
    13
                                     ri A specific state or federal law, to wit
    14

    15
                                           (State specific state or federal law)
    16
                                                        -or-
    17

    18
                                     Ll For the administration of a public program
                                                        -or-
    19

    20                                    For an application for a federal or state grant
    21                                                  -or-

    22
                                          Confidential Family Court Information Sheet
    23
                                          (NRS 125.130, NRS 1 .5.2 an •             B.055)

    24
             Date:   '118112-                                           . . •        -A.       _A
    25                                                               gnature)

    26                                                              Laura Browning
                                                                   (Print Name)
    27

    28
                                                                    Legal Assistant
                                                                   fAttesnapfor)
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 68 of 78




          t lIctIqxg




         -17        lIctIqxg
                          Case
                           Case12-52799-btb
                                12-52799-btbDoc
                                             Doc478  Entered 03/30/20
                                                 107 Entered 01/28/1414:37:48
                                                                      14:53:28 Page
                                                                               Page 69 of 778
                                                                                    1 of



                      1    ALAN R. SMITH, ESQ.
                           Nevada Bar No. 1449
                      2    Law Offices of Alan R. Smith
                           505 Ridge Street                                                         ELECTRONICALLY FILED
                      3    Reno, Nevada 89501                                                           January 28, 2014
                           Telephone (775) 786-4579
                      4    Facsimile (775) 786-3066
                           Email: mail@asmithlaw.com
                      5
                           Attorney for Debtor
                      6
                      7
                      8                                      UNITED STATES BANKRUPTCY COURT
                      9                                                     DISTRICT OF NEVADA
                     10                                                               --oo0oo—
                     11   In Re:                                                              Case No. BK-N-12-52799-BTB
                     12   PATMONT MOTOR WERKS, INC., a                                        Chapter 11
                          Nevada corporation,
                     13                                                                       STIPULATION REGARDING
                                               Debtor.                                        PROCEDURE IN BANKRUPTCY
                     14                                                                       CASE

                     15                                                                       Hearing Date: January 29, 2014
                                                                                              Hearing Time: 10:00 a.m.
                     16
                     17              IT IS HEREBY STIPULATED by and between Jeffrey Wichot, an incapacitated
                     18   person by the Guardian of his person and his estate Barbara Wichot, Pamela Wichot, and
                     19   Barbara Wichot, individually (hereinafter collectively referred to as "Wichots"), by and

                 20       through their counsel Marvin C. Ruth, Esq., of Lewis Roca Rothgerber LLP, and the
                 21       Debtor, Patmont Motor Werks, Inc., a Nevada corporation ("Patmont"), by and through
                 22       its counsel, Alan R. Smith, Esq., of the Law Offices of Alan R. Smith, as follows:
                 23                                                                RECITALS

                 24                 This stipulation is based upon the following recitals:
                 25                  1.        The Debtor commenced this Chapter 11 bankruptcy case by filing a
                 26       voluntary petition on December 14, 2012.
                 27                 2.         Wichots are a creditor of the Debtor having filed Proofs Of Claims in the
                 28       amounts of $1,087,223.54 filed by Barbara Wichot [Claim 18-1] on April 12, 2013;
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579           HAPatrnont Motor Werks‘Mot Dismiss\Stip Re BK Proc 012814-dlg.wpd
                        Case
                         Case12-52799-btb
                              12-52799-btbDoc
                                          Doc478  Entered 03/30/20
                                              107 Entered 01/28/1414:37:48  Page 70
                                                                   14:53:28 Page    of778
                                                                                 2 of



                     1 $26,100,508.26 filed by Jeffrey Wichot, an incapacitated person by the guardian of his
                     2 person and his estate, Barbara Wichot [Claim 19-1] on April 12, 2013; and $108,722.11
                     3 filed by Pamela Wichot [Claim 20-1] on April 12, 2013. The Wichots' claims are based
                     4 on an April 26, 2012 judgment against the Debtor. The Wichots recorded the Judgment
                     5 in Douglas and Clark Counties, Nevada. On October 25, 2012 the Wichots obtained a
                     6 Writ of Execution from the Ninth Judicial District Court of the State of Nevada to garnish
                     7 Debtor's funds held in a Wells Fargo bank account. As a result of the Writ of Execution,
                     8 the Douglas County Sheriffs Department is now holding $29,721.75 in garnished funds
                     9 (the "Garnished Funds").
                 10               3.        Wichots filed a Motion To Dismiss [DE 75] the bankruptcy case on
                 11 November 12, 2013, which is currently scheduled for hearing on January 29, 2014, at
                 12 10:00 a.m. (hereinafter the "Motion To Dismiss"). Debtor filed its Opposition To Motion
                 13 To Dismiss [DE 105] on January 15, 2014 (hereinafter the "Opposition To Motion To
                 14 Dismiss").
                 15               4.        The parties hereto desire to enter into an agreement regarding the procedure
                 16 for marketing and selling the business in order to maximize the recovery for unsecured
                 17 creditors, and to avoid litigation over the Motion To Dismiss.

                 18               Based upon the foregoing, the parties hereto agree as follows:

                 19               5.        Listing of business for sale.
                 20               The Debtor's business will immediately be listed for sale with a business broker
                 21 mutually agreed upon between the Debtor and Wichots. The Debtor will file an
                 22 appropriate application to employ the broker on behalf of the Debtor. The initial listing
                 23 price will be agreed upon between Wichots and the Debtor based upon input from the
                 24 broker. The manner in which the property will be marketed will be agreed upon between
                 25 the Debtor and Wichots. The business shall be listed for sale for a period of four months,
                 26 at which time the Debtor and Wichots shall determine whether the business shall continue
                 27 to be listed for sale, or whether the terms of the listing should be modified in any way.

                 28               6.        The Debtor will timely file monthly operating reports and ensure that the
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579         HAPatmont Motor Werks'Mot Dismiss\Stip Re BK Proc 012814-dlg.wpd - 2 -
                           Case
                          Case  12-52799-btbDoc
                               12-52799-btb  Doc478
                                                 107 Entered 01/28/1414:37:48
                                                     Entered 03/30/20 14:53:28 Page
                                                                               Page71
                                                                                    3 of
                                                                                      of 778



                      1    business is operating profitably and without unpaid post-petition accounts payable, and
                      2    will assure that the Debtor has not incurred any new administrative debt. The Debtor
                      3 shall also file each of the missing monthly operating reports for April 2013 through
                      4 January 2013 by Friday, February 7, 2014. Debtor shall also provide Wichots with full
                      5 access to all of the Debtor's business records on reasonable notice to Debtor and Debtor's
                      6 counsel.
                      7              7.        The Debtor has determined that the Garnished Funds are not property of the
                      8 estate and are not subject to a turnover pursuant to 11 U.S.C. §§ 542, 543, 544, 547, 548,
                      9 or 550. Debtor and Wichot agree to sign the Stipulation To Release Garnished Funds To
                     10 Wichots attached hereto as Exhibit "A." If Debtor fails to execute the Stipulation To
                     11 Release Garnished Funds, Wichots shall be entitled to reset on shortened time their
                     12 Motion To Dismiss.
                     13              8.        In the event the Debtor is in violation of any of the terms of this Stipulation,
                     14 Wichots shall be entitled to reset on shortened notice their Motion To Dismiss. Further, if
                     15 the Wichots determine, in their sole discretion, that the Debtor is not acting in good faith
                 16 with respect to the marketing and sale of the Debtor's business, or in providing the
                 17 Wichots with full access to the Debtor's business records, the Wichots shall be entitled to
                 18 reset the hearing on their Motion To Dismiss. Furthermore, in the event any other party
                 19 brings a motion to either dismiss this case, convert the case, or appoint a Chapter 11
                 20 trustee, Wichots shall be entitled to join in such motion, or otherwise reset its own Motion
                 21 To Dismiss on shortened time.
                 22                 DATED this 28th day of January, 2014.
                 23                                                                      LAW OFFICES OF ALAN R. SMITH

                 24                                                                                  /s/ Alan R. Smith
                 25                                                                      ALAN R. SMITH, ESQ.
                                                                                         Attorney for Debtor
                 26
                 27       ///
                 28       ///
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579           H:\Patmont Motor Werks'Mot Dismiss\Stip Re BK Proc 012814-dlg.wpd —   3-
                          Case
                         Case  12-52799-btbDoc
                              12-52799-btb  Doc478
                                                107 Entered 01/28/1414:37:48
                                                    Entered 03/30/20 14:53:28 Page
                                                                              Page 72
                                                                                   4 of
                                                                                      of 778



                     1              DATED this 28th day of January, 2014.
                     2                                                                   LEWIS ROCA ROTHGERBER, LLP
                     3                                                                   /s/ Marvin C. Ruth
                     4
                                                                                          'wry       •   Ni

                     5                                                                   Attorney for Jeffrey Wichot, an incapacitate
                                                                                         person by the Guardian of his person and his
                     6                                                                   estate Barbara Wichot, Pamela Wichot, and
                                                                                         Barbara Wichot, individually
                     7
                     8
                     9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579          H:\Patmont Motor VVerks\Mot Dismiss\Stip Re BK Proc 012814-dlg.wpd -   4-
 Case12-52799-btb
Case  12-52799-btbDoc
                  Doc478
                      107 Entered 01/28/1414:37:48
                          Entered 03/30/20 14:53:28 Page 5 of
                                                    Page 73 of778




                 Exhibit "A"
                           Case
                          Case  12-52799-btbDoc
                               12-52799-btb  Doc478
                                                 107 Entered 01/28/1414:37:48
                                                     Entered 03/30/20 14:53:28 Page
                                                                               Page 74
                                                                                    6 of
                                                                                       of 778


                      1    ALAN R. SMITH, ESQ.
                           Nevada Bar No. 1449
                      2    Law Offices of Alan R. Smith
                           505 Ridge Street                                                                 ELECTRONICALLY FILED
                      3    Reno, Nevada 89501                                                                   January 28, 2014
                           Telephone (775) 786-4579
                      4    Facsimile (775) 786-3066
                           Email: mail@asmithlaw.com
                      5
                          Attorney for Debtor
                      6
                      7                                     UNITED STATES BANKRUPTCY COURT
                      8                                                    DISTRICT OF NEVADA
                      9                                                               —oo0oo--
                     10   In Re:                                                                      Case No. BK-N-12-52799-BTB
                     11   PATMONT MOTOR WERKS, INC., a                                                Chapter 11
                          Nevada corporation,
                     12                                                                               STIPULATED MOTION TO
                                               Debtor.                                                RELEASE GARNISHED FUNDS TO
                 13                                                                                   WICHOTS
                 14                                                                                   (No Hearing Required)

                 15                  IT IS HEREBY STIPULATED by and between Jeffrey Wichot, an incapacitated

                 16       person by the Guardian of his person and his estate Barbara Wichot, Pamela Wichot, and

                 17       Barbara Wichot, individually (hereinafter collectively referred to as "Wichots"), by and
                 18       through their counsel Marvin C. Ruth, Esq., of Lewis Roca Rothgerber LLP, and the
                 19       Debtor, Patmont Motor Werks, Inc., a Nevada corporation ("Patmont"), by and through
                 20       its counsel, Alan R. Smith, Esq., of the Law Offices of Alan R. Smith, as follows:
                 21                                                               RECITALS

                 22                  1.        The Debtor commenced this Chapter 11 bankruptcy case by filing a
                 23       voluntary petition on December 14, 2012.
                 24                 2.         Wichots are a creditor of the Debtor having filed Proofs Of Claims in the
                 25       amounts of $1,087,223.54 filed by Barbara Wichot [Claim 18-1] on April 12, 2013;
                 26       $26,100,508.26 filed by Jeffrey Wichot, an incapacitated person by the Guardian of his
                 27       person and his estate, Barbara Wichot [Claim 19-1] on April 12, 2013; and $108,722.11
                 28       filed by Pamela Wichot [Claim 20-1] on April 12, 2013. The Wichots' claims are based
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579           HAPatmont Motor WerksWot Dismiss\Stip Mot Rel Garnish Fnds 012814-dIg.wpd
                           Case
                          Case  12-52799-btbDoc
                               12-52799-btb  Doc478
                                                 107 Entered 01/28/1414:37:48
                                                     Entered 03/30/20 14:53:28 Page
                                                                               Page 75
                                                                                    7 of
                                                                                       of 778


                      1   on an April 26, 2012, final non-appealable judgment against the Debtor (the "Judgment").
                      2              3.        The Wichots recorded the Judgment in Douglas and Clark Counties,
                      3   Nevada. On October 25, 2012, the Wichots obtained a Writ of Execution from the Ninth
                      4    Judicial District Court of the State of Nevada to garnish Debtor's funds held in a Wells
                      5   Fargo bank account. The Sheriff performed on the Writ of Execution and seized
                      6   $29,721.75 in funds (the "Garnished Funds") prior to Debtor's bankruptcy. In addition,
                      7   on December 11, 2012, the Nevada State Court entered an order requiring that the Sheriff
                      8   release the Garnished Funds to the Wichots. As a result of the Debtor's subsequent
                     9    bankruptcy filing, however, the Douglas County Sheriff's Department continues to hold

                 10       the Garnished Funds in its account.
                 11                 4.         The Debtor has determined that it has no secured creditors, that the
                     12   Garnished Funds are not property of the estate under 11 U.S.C. § 541, and that the Debtor
                 13       has no claim to the Garnished Funds under 11 U.S.C. §§ 542, 543, 544, 547, 548, or 550.

                 14                  5.        The Debtor and Wichots consequently request a Court order authorizing the

                 15       Douglas County Sheriffs Department to release the Garnished Funds to the Wichots. A

                 16       proposed form of order is attached hereto as Exhibit "A."
                 17                 DATED this 28th day of January, 2014.
                 18                                                                      LAW OFFICES OF ALAN R. SMITH

                 19                                                                                   /s/ Alan R. Smith
                                                                                         By:
                 20                                                                                   ALAN R. SMITH, ESQ.
                                                                                                      Attorney for Debtor/Plaintiff
                 21
                                    DATED this 28th day of January, 2014.
                 22
                 23                                                                      LEWIS ROCA ROTHGERBER LLP

                 24                                                                                   /s/ Marvin C. Ruth

                 25                                                                      By:
                                                                                                      MARVIN C. RUTH, ESQ.
                 26                                                                                   Attorney for Jeffrey Wichot, an
                                                                                                      incapacitated person by the Guardian of
                 27                                                                                   his person and his estate, Barbara
                                                                                                      Wichot; Pamela Wichot and Barbara
                 28                                                                                   Wichot, individually
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579           H:\Patmont Motor VVerks\Mot Dismiss\Stip Mot Rel Garnish Fnds 012814Z4Wpd
Case 12-52799-btb   Doc 478   Entered 03/30/20 14:37:48   Page 76 of 78




                      Exhibit 5




                     Exhibit 5
                          Case12-52799-btb
                          Case 12-52799-btb Doc
                                            Doc478
                                                113 Entered
                                                    Entered 01/31/14 09:11:45 Page
                                                            03/30/20 14:37:48 Page 1
                                                                                   77ofof278




                      2
                      3                                                       Honorable Bruce T. Beesley
                                                                             United States Bankruptcy Judge
                      En tered on Docket
                          uary 31, 2014


                      6   ALAN R. SMITH, ESQ.
                          Nevada Bar No. 1449
                      7   Law Offices of Alan R. Smith
                          505 Ridge Street                                                              ELECTRONICALLY LODGED
                      8   Reno, Nevada 89501                                                                January 28, 2014
                          Telephone (775) 786-4579
                      9   Facsimile (775) 786-3066
                          Email: maikkasmithlaw.com
                     10
                          Attorney for Debtor
                     11
                     12

                 13                                         UNITED STATES BANKRUPTCY COURT
                 14                                                        DISTRICT OF NEVADA
                 15                                                                   —oo0oo—
                 16       In Re:                                                                  Case No. BK-N-12-52799-BTB
                 17       PATMONT MOTOR WERKS, INC.,                                              Chapter 11
                 18                                                                               ORDER REGARDING
                                               Debtor.                                            STIPULATION REGARDING
                 19                                                                               PROCEDURE IN BANKRUPTCY
                                                                                                  CASE
                 20
                                                                                                  Hearing Date: January 29, 2014
                 21                                                                               Hearing Time: 10:00 a.m.
                 22                 The Court having considered the Stipulation Regarding Procedure in Bankruptcy
                 23       Case (the "Stipulation") entered into between Debtor Patmont Motor Werks, Inc., a
                 24       Nevada corporation, ("Debtor"), and Jeffrey Wichot, an incapacitated person by the
                 25       Guardian of his person and his estate, Barbara Wichot; Pamela Wichot and Barbara
                 26       Wichot, individually, filed herein on January 28, 2014, and good cause appearing,
                 27       ///
                 28       ///
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579           H:\Patmont Motor Werks\Mot Dismiss\Ord Stip Re BK Proc 012714-dlg.wpd
                         Case12-52799-btb
                         Case 12-52799-btb Doc
                                           Doc478
                                               113 Entered
                                                   Entered 01/31/14 09:11:45 Page
                                                           03/30/20 14:37:48 Page 278ofof278



                                    IT IS HEREBY ORDERED that the Stipulation is hereby approved.
                     2   APPROVED/DISAPPROVED
                     3   LEWIS ROCA ROTHGERBER, LLP
                     4   /s/ Marvin C. Ruth
                     5
                         MARVIN C. RUTH, ESQ.
                     6   Attorney for Jeffrey Wichot, an incapacitate
                         person by the Guardian of his person and his
                     7   estate Barbara Wichot, Pamela Wichot, and
                         Barbara Wichot, individually
                     8
                         PREPARED AND SUBMITTED BY:
                     9   LAW OFFICES OF ALAN R. SMITH

                  10     By:     /s/ Alan R. Smith
                           ALAN R. SMITH, ESQ.
                  11        Attorney for Debtor
                  12
                  13               IT IS SO ORDERED.
                  14
                  15
                                                                                          ###
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
  Law Offices of
 ALAN R. SMITH
 505 Ridge Street
Reno, Nevada 89501
 (775) 786-4579          H:\Patmont Motor Werks\Mot Dismiss\Ord Stip Re BK Proc 012714-dig 45d2
